

Exhibit 10.1





    
Funding Agreement
By and Between
Biohaven Pharmaceutical Holding Company Ltd.
and
    RPI 2019 Intermediate Finance Trust    
Dated as of August 7, 2020








--------------------------------------------------------------------------------


TABLE OF CONTENTS
Page
ARTICLE 1 PURCHASE, SALE AND ASSIGNMENT OF THE REVENUE PARTICIPATION RIGHT    1
Section 1.1    Purchase, Sale and Assignment    1
Section 1.2    Initial Purchase Price    1
Section 1.3    No Assumed Obligations, Etc.    1
Section 1.4    Series B Preferred Share Purchase Agreement    1
Section 1.5    2018 Funding Agreement Amendment    2
Section 1.6    Buy-Back Option    2
ARTICLE 2 CLOSING; PAYMENT OF CLOSING FUNDING AND REMAINDER    3
Section 2.1    Closing    3
Section 2.2    Payment of Initial Purchase Price    3
Section 2.3    Payment of Additional Funding    3
ARTICLE 3 REPRESENTATIONS AND WARRANTIES    4
Section 3.1    Seller’s Representations and Warranties    4
Section 3.2    Buyer’s Representations and Warranties    9
Section 3.3    No Implied Representations and Warranties    10
ARTICLE 4 CONDITIONS TO CLOSING    11
Section 4.1    Conditions to the Buyer’s Obligations    11
Section 4.2    Conditions to the Seller’s Obligations    12
ARTICLE 5 COVENANTS    13
Section 5.1    Reporting    13
Section 5.2    Participation Payments; Revenue Participation Report    14
Section 5.3    Disclosures    15
Section 5.4    Inspections and Audits of the Seller    15
Section 5.5    Intellectual Property Matters.    16
Section 5.6    Efforts to Complete Clinical Trials and Commercialize the
Products    17
Section 5.7    Efforts to Consummate Transactions    18
Section 5.8    Further Assurances    18
Section 5.9    In-Licenses    18
Section 5.10    Out-Licenses.    18
Section 5.11    Negative Pledge; Preservation of Assets; Acceleration
Event    19
ARTICLE 6 INDEMNIFICATION    20
Section 6.1    General Indemnity    20
Section 6.2    Notice of Claims    20
Section 6.3    Limitations on Liability    21
Section 6.4    Exclusive Remedy    21
ARTICLE 7 CONFIDENTIALITY    21
Section 7.1    Confidentiality    21
Section 7.2    Authorized Disclosure    22
ARTICLE 8 TERMINATION    23
Section 8.1    Mutual Termination    23
(1)
image_01a.jpg [image_01a.jpg]


image_01a.jpg [image_01a.jpg]


ACTIVE/103949582.33




image_01a.jpg [image_01a.jpg]



--------------------------------------------------------------------------------


Section 8.2    Automatic Termination    23
Section 8.3    Termination Upon Buy-Back Option    23
Section 8.4    Survival    23
ARTICLE 9 MISCELLANEOUS    23
Section 9.1    Definitions    23
Section 9.2    Certain Interpretations    37
Section 9.3    Headings    37
Section 9.4    Notices    37
Section 9.5    Expenses    38
Section 9.6    Assignment    38
Section 9.7    Amendment and Waiver.    39
Section 9.8    Entire Agreement    39
Section 9.9    No Third Party Beneficiaries    39
Section 9.10    Governing Law    39
Section 9.11    Jurisdiction; Venue.    39
Section 9.12    Severability    40
Section 9.13    Specific Performance    40
Section 9.14    Counterparts    41
Section 9.15    Relationship of the Parties    41
Section 9.16    Trustee Capacity of Wilmington Trust, National Association    41


Index of Exhibits, Schedules and Annexes
(2)
image_01a.jpg [image_01a.jpg]


image_01a.jpg [image_01a.jpg]


ACTIVE/103949582.33




image_01a.jpg [image_01a.jpg]



--------------------------------------------------------------------------------




Exhibit A:    Series B Preferred Share Purchase Agreement
Exhibit B:    2018 Funding Agreement Amendment
Exhibit C:    Form of Opinion of Cooley LLP
Exhibit D:    Form of Opinion of Maples and Calder
Exhibit E:    Revenue Participation Report
Exhibit F:    Valuation Procedures














(3)
image_01a.jpg [image_01a.jpg]


image_01a.jpg [image_01a.jpg]


ACTIVE/103949582.33




image_01a.jpg [image_01a.jpg]




--------------------------------------------------------------------------------



FUNDING AGREEMENT
This FUNDING AGREEMENT, dated as of August 7, 2020 (this “Agreement”), is made
and entered into by and between RPI 2019 Intermediate Finance Trust, a Delaware
statutory trust (the “Buyer”), and Biohaven Pharmaceutical Holding Company Ltd.,
a business company organized under the laws of the British Virgin Islands (the
“Seller”).
W I T N E S S E T H:
WHEREAS, the Seller desires additional funding to, among other things, develop
and commercialize the Products and the Buyer desires, on the terms and
conditions set forth herein, to provide the Seller with additional funding for
such purposes; and
WHEREAS, the Buyer desires to purchase the Revenue Participation and Milestone
Right from the Seller in exchange for payment of the Product Funding, and the
Seller desires to sell the Revenue Participation and Milestone Right to the
Buyer in exchange for the Buyer’s payment of the Product Funding, in each case,
on the terms and conditions set forth in this Agreement.
NOW THEREFORE, in consideration of the representations, warranties, covenants
and agreements set forth herein and for good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged, the Seller and the Buyer
hereby agree as follows:
ARTICLE 1.
PURCHASE, SALE AND ASSIGNMENT OF THE REVENUE PARTICIPATION RIGHT
Section a.Purchase, Sale and Assignment
. At the Closing and upon the terms and subject to the conditions of this
Agreement, the Seller shall sell, transfer, assign and convey to the Buyer, and
the Buyer shall purchase, acquire and accept from the Seller, the Revenue
Participation and Milestone Right, free and clear of all Liens.
Section b.Initial Purchase Price
. At the Closing and upon the terms and subject to the conditions of this
Agreement, the purchase price to be paid as consideration to the Seller for the
sale, transfer, assignment and conveyance of the Revenue Participation and
Milestone Right to the Buyer is One Hundred and Fifty Million Dollars
($150,000,000) in cash (the “Initial Purchase Price”).
Section c.No Assumed Obligations, Etc.
Notwithstanding any provision in this Agreement to the contrary, the Buyer is
only agreeing, on the terms and conditions set forth in this Agreement, to
purchase, acquire and accept the Revenue Participation and Milestone Right and
is not assuming any liability or obligation of the Seller of whatever nature,
whether presently in existence or arising or asserted hereafter.
1
230933284 v3


230933284 v5


230933284 v8


ACTIVE/103949582.33





--------------------------------------------------------------------------------



Section d.Series B Preferred Share Purchase Agreement
. Simultaneous with the execution and delivery of this Agreement, the Seller and
the Buyer shall each deliver to the other party hereto a duly executed Series B
Preferred Share Purchase Agreement, by and between the Seller and the Buyer, in
the form attached hereto as Exhibit A (the “Series B Preferred Share Purchase
Agreement”).


Section e.2018 Funding Agreement Amendment
. Simultaneous with the execution and delivery of this Agreement, the Seller
Entities (on behalf of themselves) and the Buyer (on behalf of RPIFT) shall each
deliver to the other party hereto a duly executed Amendment No. 1 to that
certain Funding Agreement, dated June 18, 2018, by and between the Seller and
RPIFT (the “2018 Funding Agreement”), in the form attached hereto as Exhibit B
(the “2018 Funding Agreement Amendment”).




Section f.Buy-Back Option
; Acceleration of Milestones.
(a)If at any time during the Buy-Back Window, the Seller enters into a
definitive agreement to consummate a Change of Control, the Seller shall have
the option (the “Buy-Back Option”) to repurchase from the Buyer one hundred
percent (100%) of the Revenue Participation and Milestone Right that will become
due (and, if applicable, are due) pursuant to Section 5.2(a), Section 5.2(b) and
Section 5.2(e) for a purchase price equal to two hundred percent (200%) of the
Paid Product Funding (determined as of the date of consummation of such Change
of Control) (the “Buy-Back Price”). Seller may exercise the Buy-Back Option once
only and solely during the Option Exercise Period, by delivering to the Buyer
notice thereof (the “Buy-Back Notice”). Exercise of the Buy-Back Option shall be
irrevocable. Seller’s obligation to consummate the repurchase of the Revenue
Participation and Milestone Right following the exercise of the Buy-Back Option
shall be contingent upon the consummation of either (i) such Change of Control
(the “Original Transaction”) or (ii) a Change of Control pursuant to a
definitive agreement entered into with a third party prior to, concurrently with
or promptly following the termination of the definitive agreement in respect of
the Original Transaction (a “Topping Transaction”, and collectively with the
Original Transaction, a “COC Transaction”); if neither the Original Transaction
nor a Topping Transaction is consummated, the exercise of the Buy-Back Option
shall be void and the Seller shall have no right to exercise the Buy-Back Option
in the future. If the Seller exercises the Buy-Back Option, Seller shall, on or
before following the consummation of a COC Transaction, purchase from the Buyer
all of Buyer’s rights to the Revenue Participation and Milestone Right that will
become due (and, if applicable, are due) for the Buy-Back Price. The payment of
the Buy-Back Price shall be made by wire transfer of immediately available funds
to one or more accounts specified by the Buyer or, if not timely designated by
Buyer, to the account to which payments under the Revenue Participation and
Milestone Right were transmitted or are to be transmitted pursuant to Section
5.2. Upon Buyer’s receipt of the Buy-Back Price, (a) all rights of Buyer under
Section 5.2 shall
2
ACTIVE/103949582.33





--------------------------------------------------------------------------------



immediately terminate; and (b) except as set forth in Section 8.4, other
obligations of the parties hereunder shall automatically without any further
action of the parties be deemed to be released and irrevocably terminated.
(b)If at any time following the Closing Date, if a Change of Control is
consummated (unless the Seller has exercised its Buy-Back Option pursuant to
Section 1.6(a) in respect of such Change of Control), the Buyer shall have the
option (the “Milestone Acceleration Option”) to accelerate each unpaid Milestone
Payment or balance thereof for which the applicable Milestone Event has or
thereafter occurs, by delivering to the Seller written notice within the thirty
(30) days of the consummation of such Change of Control that the Buyer is
exercising its Milestone Acceleration Option (the “Acceleration Notice”). Upon
receipt of any Acceleration Notice, the Seller shall, on or before the fifth
(5th) calendar day following the Seller’s receipt of the Acceleration Notice,
pay to the Buyer in a lump sum payment any and all outstanding Milestone
Payments or balances thereof for which the applicable Milestone Event has
occurred and shall thereafter pay in a lump sum to the Buyer each Milestone
Payment that becomes due on or before the fifth (5th) calendar day following the
achievement of the applicable Milestone Event. Payment in respect of such
accelerated Milestone Payments shall be in lieu of the remaining installment
payments due or that become payable pursuant to Section 5.2(e) and shall be made
by wire transfer of immediately available funds to one or more accounts
specified by the Buyer or, if not timely designated by Buyer, to the account to
which payments were transmitted or are to be transmitted pursuant to Section
5.2(f).
ARTICLE 2.
CLOSING; PAYMENT OF CLOSING FUNDING AND REMAINDER
Section a.Closing
. Subject to the satisfaction of the conditions set forth in ARTICLE 4, the
Closing shall take place remotely via the exchange of documents and signatures
on August 11, 2020, or at such other place, time and date as the parties hereto
may mutually agree.
Section b.Payment of Initial Purchase Price
. At the Closing, the Buyer shall deliver (or cause to be delivered) payment of
the Initial Purchase Price to the Seller by wire transfer of immediately
available funds to one or more accounts specified by the Seller.
Section c.Payment of Additional Funding
. The Buyer shall deliver (or cause to be delivered) payment of the following
amounts to the Seller by wire transfer of immediately available funds to one or
more accounts specified by the Seller upon, and subject to, the achievement of
the following Milestones:


(a)Within following enrollment of the first patient in a Phase III Clinical
Trial under the Oral Migraine Phase III Clinical Program the Seller shall
provide written notice thereof to the Buyer. Within following receipt of such
notice, (i) if, the Buyer shall pay One
3
ACTIVE/103949582.33





--------------------------------------------------------------------------------



Hundred Million Dollars ($100,000,000) to the Seller or (ii) if the Buyer
previously paid either (but not both) of, the Buyer shall pay to the Seller (the
amount payable to clause (i) or clause (ii), as applicable, the “Oral Migraine
Trial Funding”). If the Buyer has previously paid both the to the Seller, no
Oral Migraine Trial Funding shall be payable by the Buyer.


(b)Within, the Seller shall provide written notice thereof to the Buyer. Within
following receipt of such notice, if the Buyer has not previously paid any Oral
Migraine Trial Funding to the Seller pursuant to Section 2.4(a), the Buyer shall
pay to the Seller.


(c)Following, the Seller shall provide such information regarding such. During
the, the Buyer shall upon written notice to the Seller to the Seller.



ARTICLE 3.
REPRESENTATIONS AND WARRANTIES
Section a.Seller’s Representations and Warranties
. Except as set forth on the Disclosure Schedules attached hereto, the Seller
represents and warrants to the Buyer that as of the date hereof:
(1)Existence; Good Standing
. The Seller is a business company duly organized, validly existing and in good
standing under the laws of the British Virgin Islands. BPID is a designated
activity company duly organized, validly existing and, to the extent applicable,
in good standing under the laws of Ireland. Each Seller Entity is duly licensed
or qualified to do business and is in corporate good standing in each
jurisdiction in which the nature of the business conducted by it or the
character or location of the properties and assets owned, leased or operated by
it makes such licensing or qualification necessary, except where the failure to
be so licensed or qualified and in corporate good standing has not and would not
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect.
(2)Authorization
. The Seller has all requisite corporate power and authority to (i) execute,
deliver and perform its obligations under this Agreement and (ii) effectuate the
sale of the Revenue Participation and Milestone Right to the Buyer on behalf of
BPID with respect to any rights or interests held therein, or owned thereby, by
BPID. The execution, delivery and performance of this Agreement, and the
consummation of the transactions contemplated hereby, have been duly authorized
by all necessary corporate action on the part of the Seller.
(3)Enforceability
. This Agreement has been duly executed and delivered by an authorized officer
of the Seller and constitutes the valid and binding obligation of the Seller,
enforceable against the
4
ACTIVE/103949582.33





--------------------------------------------------------------------------------



Seller in accordance with its terms, except as may be limited by applicable
Bankruptcy Laws or by general principles of equity (whether considered in a
proceeding in equity or at law).
(4)No Conflicts
. The execution, delivery and performance by the Seller of this Agreement and
the consummation of the transactions contemplated hereby and thereby do not and
will not (i) contravene or conflict with the Memorandum and Articles of
Association of the Seller, (ii) contravene or conflict with or constitute a
material default under any law binding upon or applicable to the Seller or
(iii) contravene or conflict with or constitute a material default under any
material agreement or Judgment binding upon or applicable to the Seller.
(5)Consents
. Except for the consents that have been obtained on or prior to the Closing or
filings required by the federal securities laws or stock exchange rules, no
consent, approval, license, order, authorization, registration, declaration or
filing with or of any Governmental Entity or other Person is required to be done
or obtained by the Seller Entities in connection with (i) the execution and
delivery by the Seller of this Agreement, (ii) the performance by the Seller of
its obligations under this Agreement or (iii) the consummation by the Seller of
any of the transactions contemplated by this Agreement.
(6)No Litigation
. Neither Seller Entity is a party to, or has received any written notice of,
any action, suit, investigation or proceeding pending before any Governmental
Entity and, to the Knowledge of the Seller, no such action, suit, investigation
or proceeding has been threatened against any Seller Entity, that, individually
or in the aggregate, would, if determined adversely, reasonably be expected to
prevent or adversely affect (i) the ability of the Seller to enter into and to
perform its obligations under this Agreement, (ii) the Seller Entities’ rights
in or to a Product or the Intellectual Property Rights or (iii) after the
Closing, the Buyer’s rights with respect to the Revenue Participation and
Milestone Right.
(7)Compliance
.
i.All applications, submissions, information and data related to a Product
submitted or utilized as the basis for any request to any Regulatory Authority
by or on behalf of each Seller Entity were true and correct in all material
respects as of the date of such submission or request, and, to the Knowledge of
the Seller any material updates, changes, corrections or modification to such
applications, submissions, information or data required under applicable laws or
regulations have been submitted to the necessary Regulatory Authorities.
5
ACTIVE/103949582.33





--------------------------------------------------------------------------------



ii.Neither Seller Entity has committed any act, made any statement or failed to
make any statement that would reasonably be expected to provide a basis for the
FDA to invoke its policy with respect to “Fraud, Untrue Statements of Material
Facts, Bribery, and Illegal Gratuities”, or any other Regulatory Authority to
invoke similar policies, set forth in any applicable laws or regulations.
iii.The Seller has provided to the Buyer prior to the date hereof in a data room
available to the Buyer true, correct and complete copies of all material written
communications sent or received by the Seller Entities and its Affiliates and,
to the Knowledge of the Seller, Bristol-Myers Squibb Company, and any of its
Affiliates, to or from any Regulatory Authorities that relate to each Product
since July 8, 2016.
iv.None of the Seller, any of its Subsidiaries and, to the Seller’s Knowledge,
any Third Party manufacturer of any Product, has received from the FDA a Warning
Letter, Form FDA-483, “Untitled Letter,” or similar written correspondence or
notice alleging violations of applicable laws and regulations enforced by the
FDA, or any comparable correspondence from any other Governmental Authority with
regard to Nurtec or the manufacture, processing, packaging or holding thereof,
the subject of which communication is unresolved and if determined adversely to
the Seller or such Subsidiary would result in a Material Adverse Effect.
v.Since June 18, 2018, (A) there have been no Safety Notices, (B) to the
Seller’s Knowledge, there are no unresolved material product complaints with
respect to Nurtec, in each case would result in a Material Adverse Effect, and
(C) to the Seller’s knowledge, there are no facts that would result in (1) a
material Safety Notice with respect to Nurtec, (2) a material change in the
labeling of Nurtec, or (3) a termination or suspension of marketing of Nurtec.
Neither the Seller nor any of its Subsidiaries has experienced any significant
failures in the manufacturing of Nurtec for commercial sale that has had or
would result in, if such failure occurred again, a Material Adverse Effect.
(8)Licenses
.
vi.Existing In-Licenses; No Other In-Licenses. Except as set forth on Schedule
3.1(h)(i) of the Disclosure Schedule, there are no In-Licenses (each In-License
set forth on Schedule 3.1(h)(i) of the Disclosure Schedule, an “Existing
In-License”). A true, correct and complete copy of each Existing InLicense has
been provided to the Buyer by the Seller in a dataroom available to the Buyer.
Except as set forth on Schedule 3.1(h)(i) of the Disclosure Schedule, no Seller
Entity nor the respective counterparty thereto have made or entered into any
6
ACTIVE/103949582.33





--------------------------------------------------------------------------------



amendment, supplement or modification to, or granted any waiver under any
provision of any Existing InLicense.
vii.Out-Licenses. There are no Out-Licenses.
viii.Validity and Enforceability of In-Licenses. Each Existing InLicense is a
valid and binding obligation of the Seller (or, solely with respect to any
existing In-License regarding Nurtec, such existing In-License is a valid and
binding obligation of BPID) and the counterparty thereto. Each Existing
InLicense is enforceable against each counterparty thereto in accordance with
its terms, except as may be limited by applicable Bankruptcy Laws or by general
principles of equity (whether considered in a proceeding in equity or at law).
No Seller Entity has received any written notice in connection with any Existing
InLicense challenging the validity, enforceability or interpretation of any
provision of such agreement.
ix.No Termination. Neither Seller Entity has (A) given written notice to a
counterparty of the termination of any Existing InLicense (whether in whole or
in part) or any written notice to a counterparty expressing any intention to
terminate any Existing InLicense or (B) received from a counterparty thereto
any written notice of termination of any Existing InLicense (whether in whole
or in part) or any written notice from a counterparty stating its intention to
terminate any Existing InLicense.
x.No Breaches or Defaults. There is and has been no material breach or default
under any provision of any Existing InLicense either by a Seller Entity or, to
the Knowledge of the Seller, by the respective counterparty (or any predecessor
thereof) thereto, and there is no event that upon notice or the passage of time,
or both, would reasonably be expected to give rise to any breach or default
either by any Seller Entity or, to the Knowledge of the Seller, by the
respective counterparty to such agreement.
xi.Payments Made. The Seller Entities have made all payments to the respective
counterparty required under each Existing InLicense as of the date hereof.
xii.No Assignments. No Seller Entity has consented to any assignment by the
counterparty to any Existing In-License of any of its rights or obligations
under any such Existing InLicense and, to the Knowledge of the Seller, the
counterparty has not assigned any of its rights or obligations under any such
Existing InLicense to any Person.
xiii.No Indemnification Claims. No Seller Entity has notified in writing the
respective counterparty to any Existing InLicense or any other Person of any
claims for indemnification under any Existing InLicense nor has
7
ACTIVE/103949582.33





--------------------------------------------------------------------------------



the Seller received any written claims for indemnification under any Existing
InLicense.
xiv.No Infringement. No Seller Entity has received any written notice from, or
given any written notice to, any counterparty to any Existing InLicense
alleging any infringement of any of the Patent Rights licensed thereunder.
(9)Product Manufacturing; Supply. Seller has or will have sufficient clinical
quantities of Zavegepant to complete all Clinical Trials and all activities
required for Marketing Approval of Zavegepant, in each case, that are ongoing or
planned as of the date hereof. The Seller Entities have sufficient quantities of
Nurtec to support the commercial launch of Nurtec in the United States.
(10)No Liens; Title to Revenue Participation and Milestone Right. None of the
property or assets, in each case, that specifically relate to the Products, nor
any of the Intellectual Property Rights, of the Seller or any of its
Subsidiaries is subject to any Lien, except for a Permitted Lien of the type
described in clauses (a), (b), (c), (e), (f) and (g) of such defined term. Upon
the Closing, the Buyer will have acquired, subject to the terms and conditions
set forth in this Agreement, good and marketable title to the Revenue
Participation and Milestone Right, free and clear of all Liens, except for any
Permitted Liens described in clauses (a), (b) and (c) of such defined term.
(11)Intellectual Property.
xv.Schedule 3.1(k)(i) of the Disclosure Schedule lists all of the currently
existing Patents included within the Patent Rights and which Person owns such
Patents. Except as set forth on Schedule 3.1(k)(i), the Seller is the sole and
exclusive registered owner (as recorded by the U.S. Patent and Trademark Office
or other applicable Governmental Authority) of all of the Patent Rights, other
than the Patent Rights in Nurtec, in which case, BPID is the sole and exclusive
owner (as recorded by the U.S. Patent and Trademark Office or other applicable
Governmental Authority) of such Patent Rights in Nurtec. Schedule 3.1(k)(i) of
the Disclosure Schedule specifies as to each listed patent or patent application
the jurisdictions by or in which each such patent has issued as a patent or such
patent application has been filed and is pending, including the respective
patent or application numbers.
xvi.Neither any Seller Entity nor, to the Knowledge of the Seller, any
counterparty to any Existing In-License, is a party to any pending and, to the
Knowledge of the Seller, there is no threatened, litigation, interference,
reexamination, opposition or other legal procedure including any of the Patent
Rights.
xvii.All of the issued patents within the Patent Rights are in full force and
effect, and have not lapsed, expired or otherwise terminated, and, to the
Knowledge of the Seller, are valid and enforceable. Neither Seller Entity has
8
ACTIVE/103949582.33





--------------------------------------------------------------------------------



received and, to the Knowledge of the Seller, no counterparty to any Existing
In-License has received, (A) any written notice relating to the lapse,
expiration or other termination of any of the issued patents within the Patent
Rights, or (B) any written notice or written legal opinion alleging that an
issued patent within any of the Patent Rights is invalid or unenforceable.
xviii.Neither Seller Entity has received any written notice that there is any,
and, to the Knowledge of the Seller, there is no, Person who is or claims to be
an inventor under any of the Patent Rights who is not a named inventor thereof.
xix.Since July 8, 2016, neither Seller Entity has received, and, to the
Knowledge of the Seller, no counterparty to any Existing In-License has
received, any written notice of any claim by any Person challenging the
inventorship or ownership of, the rights of any Seller Entity in and to, or the
patentability, validity or enforceability of, any of the Patent Rights, or
asserting that the development, manufacture, importation, sale, offer for sale
or use of a Product infringes, misappropriates or otherwise violates or will
infringe, misappropriate or otherwise violate such Person’s Patents or other
intellectual property rights.
xx.To the Knowledge of the Seller, (A) since July 8, 2016, the discovery,
development and manufacture, of each Product has not infringed, misappropriated
or otherwise violated any Patents or other intellectual property rights owned by
any Third Party that are not licensed to a Seller Entity under any Existing
InLicense, and (B) the manufacture, importation, sale, offer for sale and use
of each Product, in each case in the form such Product exists as of the date
hereof and as such activity is currently contemplated by the Seller Entities,
will not infringe, misappropriate or otherwise violate any Patents or other
intellectual property rights owned by any Third Party that are not licensed to a
Seller Entity under any Existing InLicense.
xxi.Since July 8, 2016, to the Knowledge of the Seller, no Person has infringed,
misappropriated or otherwise violated, or is infringing, misappropriating or
otherwise violating, any of the material Intellectual Property Rights.
xxii.The Seller Entities or, to the Knowledge of the Seller, the counterparty to
each Existing In-License have paid all maintenance fees, annuities and like
payments required as of the date hereof with respect to each of the Patent
Rights.
(12)Indebtedness. Schedule 3.1(l) of the Disclosure Schedule sets forth a
complete list of the outstanding Indebtedness of the Seller and any of its
Subsidiaries.
(13)Lien Related Representation and Warranties. The Seller’s exact legal name
is, and since September 25, 2013 has been, “Biohaven Pharmaceutical Holding
Company Ltd.” The Seller is, and since September 25, 2013 has been, organized
under the laws of the British Virgin Islands. BPID’s exact legal name is, and
since July 24, 2020, has been, “Biohaven
9
ACTIVE/103949582.33





--------------------------------------------------------------------------------



Pharmaceutical Ireland Designated Activity Company.” BPID is, and since February
10, 2020 has been, organized under the laws of Ireland.
(14)Brokers’ Fees. There is no investment banker, broker, finder, financial
advisor or other intermediary who has been retained by or is authorized to act
on behalf of the Seller Entities who might be entitled to any fee or commission
in connection with the transactions contemplated by this Agreement.
(15)Subsidiary. BPID is a wholly-owned Subsidiary of the Seller.
Section b.Buyer’s Representations and Warranties
. The Buyer represents and warrants to the Seller that as of the date hereof:
(16)Existence; Good Standing. The Buyer is a statutory trust duly organized,
validly existing and in good standing under the laws of the State of Delaware.
(17)Authorization. The Buyer has the requisite trust right, power and authority
to execute, deliver and perform its obligations under this Agreement. The
execution, delivery and performance of this Agreement, and the consummation of
the transactions contemplated hereby, have been duly authorized by all necessary
action on the part of the Buyer.
(18)Enforceability. This Agreement has been duly executed and delivered by an
authorized person of the owner trustee of the Buyer and constitutes the valid
and binding obligation of the Buyer, enforceable against the Buyer in accordance
with its terms, except as may be limited by applicable Bankruptcy Laws or by
general principles of equity (whether considered in a proceeding in equity or at
law).
(19)No Conflicts. The execution, delivery and performance by the Buyer of this
Agreement do not and will not (i) contravene or conflict with the organizational
documents of the Buyer, (ii) contravene or conflict with or constitute a default
under any material provision of any law binding upon or applicable to the Buyer
or (iii) contravene or conflict with or constitute a default under any material
contract or other material agreement or Judgment binding upon or applicable to
the Buyer.
(20)Consents. No consent, approval, license, order, authorization, registration,
declaration or filing with or of any Governmental Entity or other Person is
required to be done or obtained by the Buyer in connection with (i) the
execution and delivery by the Buyer of this Agreement, (ii) the performance by
the Buyer of its obligations under this Agreement or (iii) the consummation by
the Buyer of any of the transactions contemplated by this Agreement.
(21)No Litigation. There is no action, suit, investigation or proceeding pending
or, to the knowledge of the Buyer, threatened before any Governmental Entity to
which the Buyer is a party that would, if determined adversely, reasonably be
expected to prevent or materially and adversely affect the ability of the Buyer
to perform its obligations under this Agreement.
10
ACTIVE/103949582.33





--------------------------------------------------------------------------------



(22)Financing. The Buyer has and will have sufficient cash to pay the Product
Funding in accordance with the terms of this Agreement. The Buyer acknowledges
that its obligations under this Agreement are not contingent on obtaining
financing.
(23)Brokers’ Fees. There is no investment banker, broker, finder, financial
advisor or other intermediary who has been retained by or is authorized to act
on behalf of the Buyer who might be entitled to any fee or commission in
connection with the transactions contemplated by this Agreement.
(24)Access to Information. The Buyer acknowledges that it has (a) reviewed
Seller’s documents and information relating to each Product and (b) had the
opportunity to ask such questions of, and to receive answers from,
representatives of the Seller concerning the Products, in each case, as it
deemed necessary to make an informed decision to enter into this Agreement. The
Buyer has such knowledge, sophistication and experience in financial and
business matters that it is capable of evaluating the risks and merits of
entering into the transaction contemplated by this Agreement.
Section c.No Implied Representations and Warranties
; Reservation of Rights. The Buyer acknowledges and agrees that, other than the
express representations and warranties of the Seller specifically contained in
ARTICLE 3, (a) there are no representations or warranties of the Seller either
expressed or implied with respect to the Patent Rights, the Revenue
Participation and Milestone Right or otherwise and that the Buyer does not rely
on, and shall have no remedies in respect of, any representation or warranty not
specifically set forth in ARTICLE 3, and all other representations and
warranties are hereby expressly disclaimed, and (b) nothing contained herein
guarantees that sales of the Products or the aggregate Participation Payments
due to the Buyer will achieve any specific amount (it being understood and
agreed that nothing in this Section 3.3 shall limit in any way the Seller’s
obligations under ARTICLE 7). Except for the Revenue Participation and Milestone
Right and Buyer’s rights under Section 5.5(c) and Section 5.11, the Buyer
further acknowledges and agrees that no licenses, assignments, or other rights
under the Patent Rights or any other intellectual property of Seller and its
Affiliates or rights related thereto are granted pursuant to this Agreement,
including by implication, estoppel, exhaustion or otherwise.


ARTICLE 4.
CONDITIONS TO CLOSING
Section a.Conditions to the Buyer’s Obligations
. The obligations of the Buyer to consummate the transactions contemplated
hereunder on the Closing Date are subject to the satisfaction or waiver, at or
prior to the Closing Date, of each of the following conditions precedent:
11
ACTIVE/103949582.33





--------------------------------------------------------------------------------



(25)The Seller shall have delivered to the Buyer the duly executed Series B
Preferred Share Purchase Agreement and the duly executed 2018 Funding Agreement
Amendment.
(26)The Seller shall have performed and complied in all material respects with
all agreements, covenants, obligations and conditions required to be performed
and complied with by it under this Agreement at or prior to the Closing Date,
and the Buyer shall have received a certificate executed by a duly authorized
officer of the Seller on the Closing Date certifying on behalf of the Seller
Entities to the effect of the foregoing.
(27)The representations and warranties of the Seller contained in Section 3.1
shall be true and correct in all material respects as of the Closing Date as
though made at and as of the Closing Date, except to the extent any such
representation or warranty expressly speaks as of a particular date, in which
case it shall be true and correct in all material respects as of such date;
provided, that to the extent that any such representation or warranty is
qualified by the term “material,” or “Material Adverse Effect.” such
representation or warranty (as so written, including the term “material” or
“Material Adverse Effect”) shall be true and correct in all respects as of the
Closing Date or such other date, as applicable, and the Buyer shall have
received a certificate executed by an authorized officer of the Seller on the
Closing Date certifying on behalf of the Seller to the effect of the foregoing.
(28)No event or events shall have occurred, or be reasonably likely to occur,
that, individually or in the aggregate, have had or would reasonably be expected
to result in (or, with the giving of notice, the passage of time or otherwise,
would result in) a Material Adverse Effect. The Buyer shall have received a
certificate executed by a duly authorized officer of the Seller on the Closing
Date certifying on behalf of the Seller to the effect of the foregoing.
(29)There shall not have been issued and be in effect any Judgment of any
Governmental Entity enjoining, preventing or restricting the consummation of the
transactions contemplated by this Agreement.
(30)There shall not have been instituted or be pending any action or proceeding
by any Governmental Entity or any other Person (i) challenging or seeking to
make illegal, to delay materially or otherwise directly or indirectly to
restrain or prohibit the consummation of the transactions contemplated hereby,
(ii) seeking to obtain material damages in connection with the transactions
contemplated hereby or (iii) seeking to restrain or prohibit the Buyer’s
purchase of the Revenue Participation and Milestone Right.
(31)The Buyer shall have received a valid, properly executed Internal Revenue
Service Form W-8BEN-E certifying that the Seller is exempt from U.S. federal
withholding Tax and “backup” withholding Tax.
(32)The Seller shall have delivered to the Buyer legal opinions from counsel to
the Seller, dated as of the Closing Date and substantially in the forms attached
hereto as Exhibit C and Exhibit D, respectively.
12
ACTIVE/103949582.33





--------------------------------------------------------------------------------



(33)The Buyer shall have received a certificate of the Secretary or an Assistant
Secretary of the Seller, dated the Closing Date, certifying as to (i) the
incumbency of each officer of the Seller executing this Agreement on behalf of
Seller and (ii) the attached thereto copies of (A) the Seller’s Memorandum and
Articles of Association and (B) resolutions adopted by the Seller’s Board of
Directors authorizing the execution and delivery by the Seller of this Agreement
and the consummation by the Seller of the transactions contemplated hereby (the
“Seller Certificate”).
(34)The Seller shall have provided Buyer download privileges to the data room
documents referred to in Section 3.1(g)(iii) and Section 3.1(h)(i).


Section b.Conditions to the Seller’s Obligations
. The obligations of the Seller to consummate the transactions contemplated
hereunder on the Closing Date are subject to the satisfaction or waiver, at or
prior to the Closing Date, of each of the following conditions precedent:
(35)The Buyer shall have delivered to the Seller the duly executed Series B
Preferred Share Purchase Agreement and the duly executed 2018 Funding Agreement
Amendment.
(36)The Buyer shall have performed and complied in all material respects with
all agreements, covenants, obligations and conditions required to be performed
and complied with by it under this Agreement at or prior to the Closing Date,
and the Seller shall have received a certificate executed by a duly authorized
person of RP Management, LLC, as Administrator of the Buyer, on the Closing Date
certifying on behalf of the Buyer to the effect of the foregoing.
(37)The representations and warranties of the Buyer contained in Section 3.2
shall be true and correct in all material respects as of the Closing Date as
though made at and as of the Closing Date, except to the extent any such
representation or warranty expressly speaks as of a particular date, in which
case it shall be true and correct in all material respects as of such date;
provided, that to the extent that any such representation or warranty is
qualified by the term “material,” or “Material Adverse Effect” such
representation or warranty (as so written, including the term “material” or
“Material Adverse Effect”) shall be true and correct in all respects as of the
Closing Date or such other date, as applicable, and the Seller shall have
received a certificate executed by a duly authorized person of RP Management,
LLC, as Administrator of the Buyer, on the Closing Date certifying on behalf of
the Buyer to the effect of the foregoing.
(38)There shall not have been issued and be in effect any Judgment of any
Governmental Entity enjoining, preventing or restricting the consummation of the
transactions contemplated by this Agreement.
(39)There shall not have been instituted or be pending any action or proceeding
by any Governmental Entity or any other Person (i) challenging or seeking to
make
13
ACTIVE/103949582.33





--------------------------------------------------------------------------------



illegal, to delay materially or otherwise directly or indirectly to restrain or
prohibit the consummation of the transactions contemplated hereby, (ii) seeking
to obtain material damages in connection with the transactions contemplated
hereby or (iii) seeking to restrain or prohibit the Buyer’s purchase of the
Revenue Participation and Milestone Right.
(40)The Seller shall have received a valid, properly executed Internal Revenue
Service Form W-8BEN-E certifying that the Buyer is exempt from U.S. federal
withholding Tax under a United States income Tax treaty.
(41)The Buyer shall have delivered to the Seller standard existence and
authority opinions in respect of the Buyer, enforceability opinions on this
Agreement, and an opinion that this Agreement does not conflict with the
organizational documents of the Buyer or applicable law, each such opinion in a
form previously agreed upon by the Seller and the Buyer.
(42)The Seller shall have received a certificate of an authorized person of the
owner trustee of the Buyer, dated the Closing Date, certifying as to the
incumbency of the officers executing this Agreement on behalf of the Buyer.
ARTICLE 5.
COVENANTS
Section a.Reporting
. the Seller shall provide the Buyer copies of the following reports and updates
that any Seller Entity provides to BMS under the BMS License Agreement relating
to the clinical development, material regulatory developments and
Commercialization of each Product, and the Patent Rights licensed to any Seller
Entity under the BMS License Agreement: (a) the annual development reports
contemplated under Section 5.2 thereof, (b) as contemplated under Section 5.1
thereof, notifications of any determination by any Seller Entity of likely
material delays in development and Commercialization and updates to the annual
development report supplied pursuant to the immediately preceding sub-part (a),
in each case resulting from interactions with Regulatory Authorities, (c) the
annual reports of Commercialization activities and the sales and royalties
forecasts contemplated, respectively, under Sections 6.3 and 8.4.5 thereof,
provided that such royalties forecasts may be adjusted by Seller to instead
reflect Participation Payment forecasts that will be due under this Agreement,
and (d) the semi-annual updates (together with material correspondence with
patent offices) regarding filing, prosecution and maintenance of such Patent
Rights contemplated under Section 10.2 thereof. In addition to and without
limitation of the foregoing, the Buyer may reasonably request from time to time
(but not more than once every calendar year) that the Seller provide the Buyer
with any additional information that is not reflected in the information
previously provided and reasonably necessary for the Buyer to understand the
overall status of the clinical development, material regulatory developments,
and Commercialization of each Product and that is reasonably available to any
Seller Entity. All materials delivered pursuant to this Section 5.1, and the
Confidential Information contained therein, shall be the Confidential
Information of Seller and subject to the obligations of confidentiality set
forth in ARTICLE 7. The obligations of Seller pursuant to this
14
ACTIVE/103949582.33





--------------------------------------------------------------------------------



Section 5.1 are waived to the extent they would duplicate the obligations of the
Seller pursuant to Section 5.1 of the 2018 Funding Agreement.
Section b.Participation Payments; Revenue Participation Report
.
(43)Subject to the reductions set forth in Section 5.2(d), for the duration of
the Term applicable to Nurtec, the Seller shall pay to the Buyer the Nurtec
Participation Payment for each calendar quarter promptly, but in any event no
later than after the end of such calendar quarter.
(44)Subject to the reductions set forth in Section 5.2(d), for the duration of
the Term applicable to each version of Zavegepant, the Seller shall pay to the
Buyer the Zavegepant Participation Payment for such calendar quarter promptly,
after the end of each such calendar quarter.
(45)Simultaneously with the payment of each Participation Payment, the Seller
shall deliver a written report setting forth in reasonable detail, (i) the
calculation of the Participation Payment payable to the Buyer for the prior
calendar quarter identifying, on a country-by-country basis the number of units
of each Product sold by the Seller and its Affiliates and each counterparty to
any OutLicense, foreign currency exchange rates used (which shall be rates of
exchange determined in a manner consistent with the Seller’s method for
calculating rates of exchange in the preparation of the Seller’s annual
financial statements in accordance with accounting principles generally accepted
in the United States), and a break-down of all permitted deductions from gross
sales used to determine Net Sales and the Participation Payment due to the Buyer
and (ii) the cumulative year-to-date aggregate Net Sales for each Product
through the end of the prior calendar quarter (the “Revenue Participation
Report”). The Revenue Participation Report shall be in substantially the form
attached to this Agreement as Exhibit E.
(46)On a country-by-country and Product-by-Product basis, if all Patent Rights
that claim such Product in such country have expired, lapsed, been rendered
invalid, been held unenforceable, unpatentable or been revoked, the
Participation Payment owed to the Buyer in respect of Net Sales of such Product
in such country shall be reduced by.
(47)Promptly, but in any event within, following the occurrence of a Milestone
Event, the Seller shall provide written notice thereof to the Buyer. The Seller
shall pay the applicable Milestone Payment to the Buyer, by wire transfer of
immediately available funds, in, beginning on the following the applicable
Milestone Event, and continuing on thereafter until the applicable Milestone
Payment has been paid in full; provided, that if. The Seller shall be permitted
to prepay Milestone Payments in an amount that, when added to the installments
of Milestone Payments previously paid, is equal to of the Paid Product Funding
hereunder, which shall be credited against each upcoming quarterly installment
payment that would otherwise have been due, such that no shall be payable until
such time as the cumulative installment payments due exceed the aggregate amount
credited.
15
ACTIVE/103949582.33





--------------------------------------------------------------------------------



(48)Provided that the Buyer has provided to the Seller a valid, properly
executed Internal Revenue Service Form W-8BEN-E or other appropriate form
certifying that the Buyer is exempt from U.S. federal withholding Tax under a
United States income Tax treaty, the Seller shall make all payments required to
be made by it to the Buyer pursuant to this Agreement in U.S. dollars by wire
transfer of immediately available funds to the bank account designated in
writing from time to time by the Buyer, without set-off, reduction or deduction,
or withholding for or on account of any Taxes except to the extent any such
withholding Taxes become due as a result of a re-domiciliation of Buyer (or
deemed re-domiciliation for Tax purposes, change in the beneficial owner of the
payments made pursuant to this Agreement, or change in lending office) or an
assignment of this Agreement by Buyer.
(49)over the Prime Rate will accrue on all unpaid amounts with respect to all
payments payable under this Agreement by either the Buyer or the Seller from the
date such obligation was due. The imposition and payment of a late fee shall not
constitute a waiver of the Buyer’s or the Seller’s rights, as applicable, with
respect to such payment default.
Section c.Disclosures
. Except for a press release previously approved in form and substance by the
Seller and the Buyer or any other public announcement using substantially the
same text as such press release, neither the Buyer nor the Seller shall, and
each party hereto shall cause its respective Representatives, Affiliates and
Affiliates’ Representatives not to issue a press release or other public
announcement or otherwise make any public disclosure with respect to this
Agreement or the subject matter hereof without the prior written consent of the
other party hereto (which consent shall not be unreasonably withheld or
delayed), except as may be required by applicable law or stock exchange rule (in
which case the party hereto required to make the press release or other public
announcement or disclosure shall allow the other party hereto reasonable time to
comment on, and, if applicable, reasonably direct the disclosing party to seek
confidential treatment in respect of portions of, such press release or other
public announcement or disclosure in advance of such issuance).
Section d.Inspections and Audits of the Seller
. Following the Closing, upon at least fourteen (14) Business Days written
notice and during normal business hours, no more frequently than once per
calendar year, the Buyer may cause an inspection or audit by an independent
public accounting firm reasonably acceptable to the Seller to be made of the
Seller Entities’ books of account for the three (3) calendar years prior to the
audit for the purpose of determining the correctness of Participation Payments
or Milestone Payments made under this Agreement. Upon the Buyer’s reasonable
request not more than once in any calendar year while any Out-License remains in
effect, the Seller shall use commercially reasonable efforts to exercise any
rights it may have under any Out-License relating to a Product to cause an
inspection or audit by an independent public accounting firm to be made of the
books of account of any counterparty thereto for the purpose of determining the
correctness of Participation Payments or Milestone Payments made under this
Agreement. All of the expenses of any inspection or audit requested by the Buyer
hereunder (including the fees and expenses of such independent public accounting
firm designated for such
16
ACTIVE/103949582.33





--------------------------------------------------------------------------------



purpose) shall be borne by (i) the Buyer, if the independent public accounting
firm determines that Participation Payments or Milestone Payments previously
paid were incorrect by an amount less than or equal to five percent (5%) of the
Participation Payments or Milestone Payments actually paid or (ii) the Seller,
if the independent public accounting firm determines that Participation Payments
or Milestone Payments previously paid were incorrect by an amount greater than
five percent (5%) of the Participation Payments or Milestone Payments actually
paid. The terms on which any such independent public accounting firm is engaged
shall provide that such independent public accounting firm may not disclose the
confidential information of the Seller or any such counterparty to any
Out-License relating to a Product to the Buyer, except to the extent such
disclosure is either necessary to determine the correctness of Participation
Payments or Milestone Payments or such confidential information otherwise would
be included in a Revenue Participation Report. All information obtained by the
Buyer as a result of any such inspection or audit shall be Confidential
Information subject to ARTICLE 7 and the independent public accounting firm
shall be considered a Representative of Buyer for purposes of ARTICLE 7.
Section e.Intellectual Property Matters.
(50)The Seller shall provide to the Buyer a copy of any written notice received
by any Seller Entity from a Third Party alleging or claiming that the making,
having made, using, importing, offering for sale or selling of a Product
(including in connection with the Seller Entities’ Clinical Trials or
Commercialization or manufacturing activities with respect to such Product)
infringes or misappropriates any Patents or other intellectual property rights
of such Third Party, together with copies of material correspondence sent or
received by any Seller Entity related thereto, as soon as practicable and in any
event not more than ten (10) Business Days following such delivery or receipt.
(51)The Seller shall promptly inform the Buyer in the event that any of the
individuals named in the definition of “Knowledge of the Seller” (or the
successors of such Person at the Seller) becomes aware of any actual
infringement by a Third Party of any Patent Rights and shall provide to the
Buyer copies of material correspondence sent or received by any Seller Entity
related thereto, as soon as practicable and in any event not more than ten (10)
Business Days following such delivery or receipt.
(52)If any Seller Entity recovers monetary damages from a Third Party in an
action brought for such Third Party’s infringement of any Patent Rights relating
to a Product, where such damages (whether in the form of judgment or settlement)
are awarded for such infringement of such Patent Rights or loss of sales of such
Product, (i) such damages will be allocated first to the reimbursement of any
expenses incurred by such Seller Entity in bringing such action (including
reasonable attorney’s fees) not already reimbursed from other damages awarded
under the same action, then (ii) any remaining amount of such damages will be
reduced, if applicable, to comply with allocation of recovered damages with
licensors of such Patent Rights (other than damages for lost royalties) required
under any In-Licenses, and (iii) any residual amount of such damages after
application of (i) and (ii) will be treated as Net Sales of such Product for
purposes of Participation Payments under this Agreement.
17
ACTIVE/103949582.33





--------------------------------------------------------------------------------



(53)Upon the reasonable written request of Buyer, but no more frequently than
once each calendar year, the Seller shall provide the Buyer with a schedule of
any new Patent Rights filed by any Seller Entity covering each Product.
(54)The obligations of Seller pursuant to Section 5.5(a) and Section 5.5(b) are
waived to the extent they would duplicate the obligations of Seller pursuant to
Section 5.5(a) and Section 5.5(b), respectively, of the 2018 Funding Agreement.


Section f.Efforts to Complete Clinical Trials and Commercialize the Products
.
(55)The Seller (or its Permitted Licensee) shall: in connection with such trial
or such program, and no such termination shall constitute a breach of the
foregoing covenant with respect to such terminated trial or terminated program.
For clarity, the development of a program will be deemed complete upon receipt
of Marketing Approval by the FDA or the EMA for Intranasal Zavegepant, Oral
Zavegepant or Non-Migraine Zavegepant, as applicable, if such FDA or EMA
approval, as applicable, does not require any further confirmatory clinical
trials to be conducted.
(56)the Seller (or its Permitted Licensee).
(57)The Seller (or its Permitted Licensee) shall.
Section g.Efforts to Consummate Transactions
. Subject to the terms and conditions of this Agreement, each of the Seller and
the Buyer will use its commercially reasonable efforts prior to the Closing to
take, or cause to be taken, all actions and to do, or cause to be done, all
things reasonably necessary under applicable law to consummate the Closing. Each
of the Buyer and the Seller agrees to execute and deliver such other documents,
certificates, agreements and other writings and to take such other actions as
may be reasonably necessary in order to consummate or implement expeditiously
the purchase and sale of the Revenue Participation and Milestone Right.
Section h.Further Assurances
. After the Closing, the Seller and the Buyer agree to execute and deliver such
other documents, certificates, agreements and other writings and to take such
other actions as may be reasonably necessary in order to give effect to the
transactions contemplated by this Agreement.
Section i.In-Licenses
(58). The Seller shall comply in all material respects with its obligations
under any Existing In-Licenses and shall not take any action or forego any
action that
18
ACTIVE/103949582.33





--------------------------------------------------------------------------------



would reasonably be expected to result in a material breach thereof. Promptly,
and in any event within ten (10) Business Days, after receipt by any Seller
Entity of any (written or oral) notice from a counterparty to any Existing
In-License or its Affiliates of an alleged material breach under any Existing
In-License, the Seller shall provide the Buyer a copy thereof (or if restricted
by applicable confidentiality obligations under the Catalent Agreement, notice
thereof and a summary of such material breach). The Seller shall use its
commercially reasonable efforts to cure any material breaches by it under any
Existing In-License and shall give written notice to the Buyer upon curing any
such breach. The Seller shall provide the Buyer with written notice upon any
Seller Entity becoming aware of a counterparty’s material breach of its
obligations under any Existing In-License. The Seller shall not (and, for the
avoidance of doubt, shall not permit BPID to) terminate any Existing In-License
without the Buyer’s prior written consent, such consent not to be unreasonably
withheld. Promptly, and in any event within five (5) Business Days following any
Seller Entity’s notice to a counterparty to any Existing In-License of an
alleged breach by such counterparty under any such Existing In-License, the
Seller shall provide the Buyer a copy thereof. The Seller shall promptly (and in
any event within ten (10) Business Days), provide the Buyer with (i) executed
copies of any In-License entered into by the Seller or its Subsidiaries, and
(ii) executed copies of each material amendment, supplement, modification or
written waiver of any provision of any In-License entered into by the Seller or
its Subsidiaries. The obligations of Seller to provide notices pursuant to this
Section 5.9 are waived to the extent they would duplicate the obligations of
Seller to provided notices pursuant to Section 5.9 of the 2018 Funding
Agreement.
Section j.Out-Licenses.


(59)Subject to compliance with this Section 5.10, the Seller may grant, at its
sole discretion, licenses, covenants not to sue, or other similar rights to any
Affiliate or Third Party (each, a “Permitted Licensee”) with respect to all or a
portion of the Intellectual Property Rights including to develop, manufacture,
promote, market, use, sell, offer for sale or import any Product in all or any
portion of the world without the Buyer’s consent (any agreement granting any of
the foregoing rights, a “Permitted License”).
(60)The Seller shall promptly (and in any event within ten (10) Business Days)
provide the Buyer with (i) executed copies of each executed Out-License, and
(ii) executed copies of each amendment, supplement, modification or written
waiver of any provision of an Out-License. The obligations of Seller pursuant to
this Section 5.10(b) are waived to the extent they would duplicate the
obligations of Seller pursuant to Section 5.10(b) of the 2018 Funding Agreement.
(61)The Seller shall use commercially reasonable efforts to include in all
Out-Licenses provisions permitting the applicable Seller Entity to audit such
counterparty on terms and conditions consistent in all material respects with
the Buyer’s rights to audit the Seller Entities set forth in Section 5.4.
(62)The Seller shall provide the Buyer prompt written notice of a counterparty’s
material breach of its obligations under any Out-License of which any of the
19
ACTIVE/103949582.33





--------------------------------------------------------------------------------



individuals named in the definition of “Knowledge of the Seller” (or the
successors of such Person at the Seller) becomes aware. The obligations of
Seller pursuant to this Section 5.10(d) are waived to the extent they would
duplicate the obligations of Seller pursuant to Section 5.10(d) of the 2018
Funding Agreement.
(63)The Seller shall provide the Buyer with written notice following the
termination of any Out-License. The obligations of Seller pursuant to this
Section 5.10(e) are waived to the extent they would duplicate the obligations of
Seller pursuant to Section 5.10(e) of the 2018 Funding Agreement.
Section k.Negative Pledge; Preservation of Assets; Acceleration Event
. Prior to the Minimum Return Date, except for (i) Permitted Licenses to
Permitted Licensees or (ii) Permitted Liens, the Seller shall not, and shall not
permit any of its Subsidiaries to, create, incur, assume or suffer to exist any
Lien on any of the Product Collateral, without (x) the Seller (and BPID, with
respect to any Product Collateral it owns) causing Buyer to be secured on a pari
passu basis with respect to (1) the Milestone Payments that are owed or may be
owed in the future and (2) the then-net present value of the Participation
Payments owed at such time and projected to be payable in the future (without
regard to any bankruptcy or insolvency of the Seller, any of its Affiliates or
any Third Party) (which shall be determined in accordance with Exhibit F)
(clauses (1) and (2), collectively, the “Remaining Obligations”) and (y) the
Buyer and the Third Party in favor of whom such Lien is granted and, at the
request of the Buyer or such Third Party, the Seller (and any Subsidiary that
owns the applicable Product Collateral ), entering into an intercreditor
agreement in connection with the creation of such Lien in form and substance
reasonably satisfactory to the Buyer, the Seller (and any such Subsidiary) and
the Third Party in favor of whom such Lien is granted. Further, upon an
Acceleration Event, the Seller agrees that the amounts comprising the Remaining
Obligations (determined in accordance with Exhibit F) shall automatically and
immediately accelerate and become immediately due and payable, in each case,
without any action or notice by any party or Person. The parties hereto
acknowledge and agree that (A) this Agreement is a non-executory contract,
(B) the Buyer will have fully and completely performed all of its obligations
and duties due hereunder as of the Closing Date, including having paid in cash
the entire Initial Purchase Price, which is adequate and proper consideration
for the Remaining Obligations outstanding to the Buyer under this Agreement,
(C) the Seller’s Remaining Obligations to the Buyer are fully-earned,
irrevocable and unconditional, including, without limitation, in an Acceleration
Event, (D) in light of the impracticality and difficulty of ascertaining actual
damages, the Remaining Obligations are intended to be a reasonable calculation
of the actual damages that would be suffered by the Buyer as a result of any
such Acceleration Event and are not intended to act as a penalty, (E) the
process by which the Remaining Obligations are to be determined pursuant to
Exhibit F shall not be considered an action that may be blocked by the automatic
stay or any other provision of Bankruptcy Law in an Acceleration Event but
rather a fair and rational approach for establishing the value of such amount
and (F) it would be inequitable and unjust for all parties hereto and all other
interested parties or Persons for any bankruptcy court, other court,
Governmental Entity or other Person to not honor or carry out the process for
establishing the Remaining Obligations as set forth in this Section 5.11 and
Exhibit F.
20
ACTIVE/103949582.33





--------------------------------------------------------------------------------



ARTICLE 6.
INDEMNIFICATION
Section a.General Indemnity
. From and after the Closing:
(64)the Seller hereby agrees to indemnify, defend and hold harmless the Buyer
and its Affiliates and its and their directors, managers, trustees, officers,
agents and employees (the “Buyer Indemnified Parties”) from, against and in
respect of all Losses suffered or incurred by the Buyer Indemnified Parties to
the extent arising out of or resulting from any breach of any of the
representations or warranties (in each case, when made), covenants or agreements
of the Seller Entities in this Agreement; and
(65)the Buyer hereby agrees to indemnify, defend and hold harmless the Seller
and its Affiliates and its and their directors, officers, agents and employees
(the “Seller Indemnified Parties”) from, against and in respect of all Losses
suffered or incurred by the Seller Indemnified Parties to the extent arising out
of or resulting from any breach of any of the representations or warranties (in
each case, when made), covenants or agreements of the Buyer in this Agreement.
Section b.Notice of Claims
. If either a Buyer Indemnified Party, on the one hand, or a Seller Indemnified
Party, on the other hand (such Buyer Indemnified Party on the one hand and such
Seller Indemnified Party on the other hand being hereinafter referred to as an
“Indemnified Party”), has suffered or incurred any Losses for which
indemnification may be sought under this ARTICLE 6, the Indemnified Party shall
so notify the other party from whom indemnification is sought under this ARTICLE
6 (the “Indemnifying Party”) promptly in writing describing such Loss, the
amount or estimated amount thereof, if known or reasonably capable of
estimation, and the method of computation of such Loss, all with reasonable
particularity and containing a reference to the provisions of this Agreement in
respect of which such Loss shall have occurred. If any claim, action, suit or
proceeding is asserted or instituted by or against a Third Party with respect to
which an Indemnified Party intends to claim any Loss under this ARTICLE 6, such
Indemnified Party shall promptly notify the Indemnifying Party of such claim,
action, suit or proceeding and tender to the Indemnifying Party the defense of
such claim, action, suit or proceeding. A failure by an Indemnified Party to
give notice and to tender the defense of such claim, action, suit or proceeding
in a timely manner pursuant to this Section 6.2 shall not limit the obligation
of the Indemnifying Party under this ARTICLE 6, except to the extent such
Indemnifying Party is actually prejudiced thereby.


Section c.Limitations on Liability
. Except for claims arising from a breach of confidentiality obligations under
ARTICLE 7, no party hereto shall be liable for any consequential, punitive,
special or incidental
21
ACTIVE/103949582.33





--------------------------------------------------------------------------------



damages under this ARTICLE 6 (and no claim for indemnification hereunder shall
be asserted) as a result of any breach or violation of any covenant or agreement
of such party (including under this ARTICLE 6) in or pursuant to this Agreement.
Section d.Exclusive Remedy
. Except as set forth in Section 9.13, from and after Closing, the rights of the
parties hereto pursuant to (and subject to the conditions of) this ARTICLE 6
shall be the sole and exclusive remedy of the parties hereto and their
respective Affiliates with respect to any Losses (whether based in contract,
tort or otherwise) resulting from or relating to any breach of the
representations, warranties covenants and agreements made under this Agreement
or any certificate, document or instrument delivered hereunder, and each party
hereto hereby waives, to the fullest extent permitted under applicable law, and
agrees not to assert after Closing, any other claim or action in respect of any
such breach. Notwithstanding the foregoing, claims for common law fraud shall
not be waived or limited in any way by this ARTICLE 6.
ARTICLE 7.
CONFIDENTIALITY
Section a.Confidentiality
. Except as provided in this ARTICLE 7, Section 5.3, and 9.6 or otherwise agreed
in writing by the parties, the parties hereto agree that, during the term of
this Agreement and for thereafter, each party (the “Receiving Party”) shall keep
confidential and shall not publish or otherwise disclose and shall not use for
any purpose other than as provided for in this Agreement (which includes the
exercise of any rights or the performance of any obligations hereunder) any
information furnished to it by or on behalf of the other party (the “Disclosing
Party”) pursuant to this Agreement (such information, “Confidential Information”
of the Disclosing Party), except for that portion of such information that:
(66)was already known to the Receiving Party, other than under an obligation of
confidentiality, at the time of disclosure by the Disclosing Party;
(67)was generally available to the public or otherwise part of the public domain
at the time of its disclosure to the Receiving Party;
(68)became generally available to the public or otherwise part of the public
domain after its disclosure and other than through any act or omission of the
Receiving Party in breach of this Agreement or any other agreement;
(69)is independently developed by the Receiving Party or any of its Affiliates,
as evidenced by written records, without the use of or reference of the
Confidential Information; or
(70)is subsequently disclosed to the Receiving Party on a non-confidential basis
by a Third Party without obligations of confidentiality with respect thereto.
22
ACTIVE/103949582.33





--------------------------------------------------------------------------------



Section b.Authorized Disclosure
.
(71)Either party may disclose Confidential Information to the extent such
disclosure is reasonably necessary in the following situations:
xxiii.prosecuting or defending litigation;
xxiv.complying with applicable laws and regulations, including regulations
promulgated by securities exchanges;
xxv.complying with a valid order of a court of competent jurisdiction or other
Governmental Entity;
xxvi.for regulatory, Tax or customs purposes;
xxvii.for audit purposes, provided that each recipient of Confidential
Information must be bound by customary and reasonable obligations of
confidentiality and non-use prior to any such disclosure;
xxviii.disclosure to its Affiliates and Representatives on a need-to-know basis,
provided that each such recipient of Confidential Information must be bound by
contractual or professional obligations of confidentiality and non-use at least
as stringent as those imposed upon the Parties pursuant to Section 7.1 prior to
any such disclosure;
xxix.upon the prior written consent of the Receiving Party;
xxx.disclosure to its actual or potential investors and co-investors, and other
sources of funding, including debt financing, or potential partners,
collaborators or acquirers, and their respective accountants, financial advisors
and other professional representatives, provided, that such disclosure shall be
made only to the extent customarily required to consummate such investment,
financing transaction partnership, collaboration or acquisition and that each
recipient of Confidential Information must be bound by customary obligations of
confidentiality and non-use prior to any such disclosure; or
xxxi.as contemplated by Section 9.6.
(72)Notwithstanding the foregoing, in the event the Disclosing Party is required
to make a disclosure of the Receiving Party’s Confidential Information pursuant
to Sections 7.2(a)(i), (ii), (iii) or (iv), it will, except where impracticable,
give reasonable advance notice to the Receiving Party of such disclosure and use
reasonable efforts to secure confidential treatment of such information. In any
event, the Buyer shall not file any patent application based upon or using the
Confidential Information of Seller provided hereunder.
23
ACTIVE/103949582.33





--------------------------------------------------------------------------------



(73)Notwithstanding anything set forth in this Agreement, including Section 7.2,
materials and documentation relating to the Seller’s Intellectual Property
Rights may be only disclosed to or accessed by Buyer and its attorneys and
auditors, without further disclosure to any other Representative of Buyer.
ARTICLE 8.
TERMINATION
Section a.Mutual Termination
. This Agreement may be terminated by mutual written agreement of the Buyer and
the Seller.
Section b.Automatic Termination
. Unless earlier terminated pursuant to Section 8.1, this Agreement shall
continue in full force and effect until sixty (60) days after such time as the
Seller is no longer obligated to make any Participation Payments or Milestone
Payments under this Agreement, at which point this Agreement shall automatically
terminate, except with respect to any rights that shall have accrued prior to
such termination.


Section c.Termination Upon Buy-Back Option
. Upon the Buyer’s receipt of the Buy-Back Price pursuant to Section 1.6(a),
this Agreement shall automatically and without any further actions of the
parties be deemed irrevocably terminated.
Section d.Survival
. Notwithstanding anything to the contrary in this ARTICLE 8, the following
provisions shall survive termination of this Agreement: Section 5.3
(Disclosures), ARTICLE 6 (Indemnification), ARTICLE 7 (Confidentiality), Section
8.3 (Survival) and ARTICLE 9 (Miscellaneous). Termination of the Agreement shall
not relieve any party of liability in respect of breaches under this Agreement
by any party on or prior to termination.
ARTICLE 9.
MISCELLANEOUS
Section a.Definitions
. The following terms, as used herein, shall have the following meanings:
“2018 Funding Agreement” is defined in Section 1.5.
“2018 Funding Agreement Amendment” is defined in Section 1.5.
“Acceleration Event” is defined in Section 5.11.
24
ACTIVE/103949582.33





--------------------------------------------------------------------------------



“Acceleration Notice” is defined in Exhibit F.
“Affiliate” means, with respect to any Person, any other Person, directly or
indirectly, controlling, controlled by, or under common control with, such
Person. For purposes of this definition, the term “control” (including the
correlative terms “controlling,” “controlled by” and “under common control
with”) means the possession, directly or indirectly, of the power to direct or
cause the direction of the management and policies of a Person, whether through
the ownership of voting securities, by contract or otherwise.
“Agreement” is defined in the preamble.
“Bankruptcy Laws” means, collectively, in any jurisdiction, bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance, fraudulent
transfer or other similar laws affecting the enforcement of creditors’ rights
generally.
“BMS” means Bristol-Myers Squibb Company or any successor thereto.
“BMS License Agreement” means that certain License Agreement, dated July 8,
2016, by and between the Seller and Bristol-Myers Squibb Company, as amended by
the First Amendment to BMS Agreement dated as of October 14, 2016 and the
‎Amendment to BMS Agreement dated as of March 9, 2018, and to the extent
assigned to Biohaven Pharmaceutical Ireland Designated Activity ‎Company by the
BMS Assignment Agreement dated as of July 30, 2020.
“BPID” means Biohaven Pharmaceutical Ireland Designated Activity Company, a
designated activity company incorporated under the laws of Ireland.
“Business Day” means any day other than (a) a Saturday or Sunday or (b) a day on
which banking institutions located in New York are permitted or required by
applicable law or regulation to remain closed.
“Buy-Back Notice” is defined in Section 1.6(a).
“Buy-Back Option” is defined in Section 1.6(a).
“Buy-Back Price” is defined in Section 1.6(a).
“Buy-Back Window” means the period commencing on the date hereof and ending at
9:00 a.m. Eastern Time February 7, 2021.
“Buyer” is defined in the preamble.
“Buyer Indemnified Parties” is defined in Section 6.1(a).




“Change of Control” means, with respect to the Seller: (a) a transaction or
series of related transactions that results in the sale or other disposition of
all or substantially all of such
25
ACTIVE/103949582.33





--------------------------------------------------------------------------------



Seller’s assets; or (b) a merger or consolidation in which the Seller is not the
surviving corporation or in which, if Seller is the surviving corporation, the
shareholders of Seller immediately prior to the consummation of such merger or
consolidation do not, immediately after consummation of such merger or
consolidation, possess, directly or indirectly through one or more
intermediaries, a majority of the voting power of all of the surviving entity’s
outstanding stock and other securities and the power to elect a majority of the
members of Seller’s board of directors; or (c) a transaction or series of
related transactions (which may include a tender offer for Seller’s stock or the
issuance, sale or exchange of stock of Seller) if the shareholders of Seller
immediately prior to the initial such transaction do not, immediately after
consummation of such transaction or any of such related transactions, possess,
directly or indirectly through one or more intermediaries, a majority of the
voting power of all of Seller’s or its successor’s outstanding stock and other
securities and the power to elect a majority of the members of Seller’s or its
successor’s board of directors; or (d) an exclusive license or sublicense under,
or sale to, a Third Party by Seller or its Affiliate of the Intellectual
Property Rights owned, licensed or otherwise held by the Seller or any of its
Affiliates necessary to Commercialize Nurtec in the United States (other than a
license or sublicense to manufacture or distribute Nurtec on behalf of the
Seller, without any license or sublicense to engage in any other
Commercialization activities with respect to Nurtec), unless such license or
sublicense provides that the Seller shall (i) have sole discretion over pricing
of Nurtec in the United States, (ii) continue to consolidate U.S. Net Sales of
Nurtec under U.S. GAAP and (iii) continue to be entitled to at least eighty
percent (80%) of the operating profit generated by U.S. sales of Nurtec.


“Clinical Trial” means a clinical trial intended to support the Marketing
Approval or Commercialization of a Product.
“Closing” means the closing of the sale, transfer, assignment and conveyance of
the Revenue Participation and Milestone Right hereunder.
“Closing Date” means the date on which the Closing occurs pursuant to Section
2.1.
“COC Transaction” is defined in Section 1.6(a).
“Combination Product” means a product that includes a Product and at least one
additional active ingredient that is not claimed in the Patent Rights and is
either co-formulated, co-administered or sold at a single price point or
otherwise sold to be administered together, sequentially or as part of a course
of treatment. Drug delivery vehicles, adjuvants, solubilizers and excipients
shall not be deemed to be “active ingredients”, except in the case where such
delivery vehicle, adjuvant, solubilizers, or excipient is recognized as an
active ingredient in accordance with applicable FDA regulations.
“Commercialization” means any and all activities directed to the distribution,
marketing, detailing, promotion, selling and securing of reimbursement of a
Product (including the selling and offering for sale of such Product), and shall
include post-Marketing Approval studies to the extent required by a Regulatory
Authority, promoting, detailing, distributing, selling such Product, importing,
exporting or transporting such Product for sale, and regulatory compliance with
respect to the foregoing. When used as a verb, “Commercialize” shall mean to
engage in
26
ACTIVE/103949582.33





--------------------------------------------------------------------------------



Commercialization. Except with respect to post-Marketing Approval studies
required by a Regulatory Authority and except as otherwise set forth in Section
5.6(c), Commercialization shall not include any activities directed to the
research or development (including pre-clinical and clinical development) or
manufacture of a Product.
“Confidential Information” is defined in Section 7.1.
“Disclosing Party” is defined in Section 7.1.
“Disclosure Schedule” means the Disclosure Schedule, dated as of the date
hereof, delivered to the Buyer by the Seller concurrently with the execution of
this Agreement.
“Distributor” means, with respect to a country, any Third Party that is used by
pharmaceutical manufacturers generally in such country on a non-exclusive basis,
and without any intellectual property right or license grant from any Seller
Entity or its Permitted Licensees, to distribute (but not to market or promote)
finished, packaged pharmaceutical products to pharmacies, managed care
organizations, governmental agencies (e.g., federal, state and local), and other
group purchasing organizations (e.g., pharmaceutical benefits managers) and the
like in such country. For clarity, a Distributor of a Product in a country shall
not include any person or entity that has been granted a right, whether by
license or otherwise and whether express or implied (including by subcontract or
agency), by a party or its Affiliates to research, develop or manufacture any
such Product or that otherwise assumes any regulatory or other responsibilities
with respect to obtaining or maintaining regulatory approvals for such Product
in such country.
“EMA” means the European Medicines Agency, or any successor agency thereto.
“European Union” or “EU” means the European Union, as its membership may be
constituted from time to time, and any successor thereto, and which, as of the
date of this Agreement, consists of Austria, Belgium, Bulgaria, Croatia, Cyprus,
Czech Republic, Denmark, Estonia, Finland, France, Germany, Greece, Hungary,
Ireland, Italy, Latvia, Lithuania, Luxembourg, Malta, Netherlands, Poland,
Portugal, Romania, Slovakia, Slovenia, Spain, Sweden, and United Kingdom.
“Existing InLicense” is defined in Section 3.1(h)(i).
“FDA” means the U.S. Food and Drug Administration, or any successor agency
thereto.
“FFDCA” means the United States Federal Food, Drug and Cosmetic Act, as amended.
“First Commercial Sale” means, with respect to a Product, the first sale for use
or consumption by the general public of such Product in any country of the world
after Marketing Approval of such Product has been granted, or such marketing and
sale is otherwise permitted, by the Regulatory Authority of such country.
“First Milestone” means the The First Milestone may not occur more than once.
27
ACTIVE/103949582.33





--------------------------------------------------------------------------------



“First Milestone Payment” means an amount equal to one hundred ninety percent
(190%) of the Paid Product Funding. The First Milestone Payment shall not be
payable more than once.
“Governmental Entity” means any: (a) nation, principality, republic, state,
commonwealth, province, territory, county, municipality, district or other
jurisdiction of any nature; (b) federal, state, local, municipal, foreign or
other government; (c) governmental or quasi-governmental authority of any nature
(including any governmental division, subdivision, department, agency, bureau,
branch, office, commission, council, board, instrumentality, officer, official,
representative, organization, unit, body or other entity and any court,
arbitrator or other tribunal); (d) multi-national organization or body; or
(e) individual, body or other entity exercising, or entitled to exercise, any
executive, legislative, judicial, administrative, regulatory, police, military
or taxing authority or power of any nature.
“Indebtedness” of any Person means any indebtedness for borrowed money,
obligation evidenced by a note, bond, debenture or similar instrument, or
guarantee of any of the foregoing.
“Initial Purchase Price” is defined in Section 1.2.
“In-License” means any license, settlement agreement or other agreement between
the Seller or any of its Affiliates and any Third Party pursuant to which the
Seller or any of its Affiliates obtains a license, a covenant not to sue or
similar grant of rights to any Patents or other intellectual property rights of
such Third Party that is or was necessary or materially useful for the
manufacture, use or Commercialization of a Product, including any Existing
In-License.
“Intellectual Property Rights” means any and all of the following as they exist
throughout the world at any time: (a) the Patent Rights; (b) rights in
registered and unregistered trademarks, service marks, trade names, trade dress,
logos, packaging design, slogans and Internet domain names, and registrations
and applications for registration of any of the foregoing, in each case, used in
the marketing and promotion of a Product; (c) copyrights in both published and
unpublished works, including all compilations, databases and computer programs,
manuals and other documentation and all copyright registrations and
applications, and all derivatives, translations, adaptations and combinations of
the above, in each case, as specifically related to a Product; (d) rights in
research in progress, algorithms, data, databases, data collections, chemical
and biological materials (including any compounds, DNA, RNA, clones, vectors,
cells and any expression product, progeny, derivatives or improvements thereto),
and the results of experimentation and testing, including samples, in each case,
as specifically related to a Product; (e) rights in all Know-How related to a
Product necessary or materially useful for the manufacture, use or
Commercialization of such Product; (f) any and all other intellectual property
rights and/or proprietary rights, whether or not patentable, specifically
relating to any of the foregoing, as specifically related to a Product; and (g)
claims of infringement and misappropriation against Third Parties relating to
any of the foregoing.
“Judgment” means any judgment, order, writ, injunction, citation, award or
decree of any nature.
28
ACTIVE/103949582.33





--------------------------------------------------------------------------------



“Know-How” means any and all proprietary or confidential information, know-how
and trade secrets, including processes, formulae, models and techniques (but
excluding rights in research in progress, algorithms, data, databases, data
collections, chemical and biological materials and the results of
experimentation and testing).
“Knowledge of the Seller” means the actual knowledge of Vlad Coric, Jim
Engelhart, or Donnie McGrath.
“Lien” means any mortgage, lien, pledge, participation interest, charge, adverse
claim, security interest, encumbrance or hypothecation of any kind (or other
preferential arrangement of any kind in the nature of a security interest).
“Loss” means any and all Judgments, damages, losses, claims, costs, liabilities
and expenses, including reasonable fees and out-of-pocket expenses of counsel;
provided, however, that “Loss” shall not include any consequential, punitive,
special or incidental damages.
    “Major EU Countries” means.


“Major Market” means any of.
“Marketing Approval” means an NDA or sNDA approved by the FDA, and any
corresponding non-U.S. application, registration or certification in a Major
Market, necessary or reasonably useful to market a Product, approved by the
corresponding non-U.S. Regulatory Authority.
“Material Adverse Effect” means (a) an adverse effect in any material respect on
the timing or amount of the Participation Payments or the Milestone Payments or
(b) a material adverse effect on (i) a Product, (ii) any of the Intellectual
Property Rights, including the Seller Entities’ rights in or to any Intellectual
Property Rights, (iii) the timing of any Marketing Approval of a Product, (iv)
the legality, validity or enforceability of any provision of this Agreement, (v)
the ability of the Seller to perform any of its obligations under this
Agreement, (vi) the rights or remedies of the Buyer under this Agreement, or
(vii) the business of the Seller and its Affiliates (taken as a whole).


“Milestone Acceleration Option” is defined in Section 1.6(b).
“Milestone Events” means the First Milestone, the Second Milestone and the Third
Milestone (each, a “Milestone Event”).
“Milestone Payments” means, collectively, the First Milestone Payment, the
Second Milestone Payment and the Third Milestone Payment.
“Minimum Return” means
29
ACTIVE/103949582.33





--------------------------------------------------------------------------------



“Minimum Return Date” means the date on which Total Payments equal at least the
Minimum Return.
“NDA” means a New Drug Application, as defined in the FFDCA and applicable
regulations promulgated thereunder by the FDA, or any corresponding non-U.S.
application, registration or certification filed with a non-U.S. Regulatory
Authority.
“Net Sales” means, with respect to any Product, the amount billed in
arm’s-length transactions by Seller, any Affiliate of Seller, or any Permitted
Licensee (or such Permitted Licensee’s Affiliates) (each of the foregoing
persons and entities, for purposes of this definition, shall be considered a
“Related Party”), for sales of such Product to a Third Party, less the sum of
the following (to the extent not reimbursed by any Third Party):
(a)discounts (including discounts and discounts),;
(b)credits or allowances;


(c)taxes or duties levied on, absorbed or otherwise imposed on;


(d)any bad debt expense recorded in accordance with GAAP from customers related
to sales of a Product;


(e); and


(f).


Net Sales excludes situations.


Such amounts shall be determined consistent with a Related Party’s customary
practices and in accordance with GAAP.


It is understood that any accruals for individual items reflected in Net Sales
are periodically (at least quarterly) trued up and adjusted by each Related
Party consistent with its customary practices and in accordance with GAAP.


Sale or transfer of a Product between any of the Related Parties shall not
result in any Net Sales, with Net Sales to be based only on any subsequent sales
or dispositions to a non-Related Party. To the extent that any Related Party
receives consideration other than or in addition to cash upon the sale or
disposition of a Product to a non-Related Party, Net Sales shall be calculated
based. For clarity, (i) Net Sales shall not include amounts or other
consideration received by a Related Party from a non-Related Party in
consideration of the grant of a (sub)license or co-promotion or distribution
right to such non-Related Party, provided that such consideration is not in lieu
of all or a portion of the transfer price of the Product, (ii) sales to a Third
Party distributor, wholesaler, group purchasing organization, pharmacy benefit
manager, or retail chain customer shall be considered sales to a non-Related
Party and not to a Permitted
30
ACTIVE/103949582.33





--------------------------------------------------------------------------------



Licensee, (iii) Net Sales by a Related Party to a non-Related Party consignee
are not recognized as Net Sales by such Related Party until the non-Related
Party consignee sells the Product and (iv) if a Related Party receives in-kind
consideration for the sale of the Product, then Net Sales shall be calculated
as.


In the case of any Combination Product, Net Sales for such Combination Product
shall be calculated. If, on a country-by-country basis, the other active
ingredient or ingredients in the Combination Product are not sold separately in
said country, Net Sales for the purpose of determining royalties of the
Combination Product shall be calculated by. If neither the Product nor the other
active ingredient(s) are sold separately in a given country, the parties shall
determine Net Sales in accordance with the formulas provided above in this
paragraph based on the, the parties shall negotiate in good faith a reasonable
adjustment to Net Sales in such country that takes into account the medical
contribution to the Combination Product of and all other factors reasonably
relevant to the relative value of, the Product(s), on the one hand and all of
the other active ingredient(s) collectively, on the other hand, and shall take
into account in good faith, if reasonably applicable, any allocations and
calculations that may have been made for the same period in other countries.


Should Seller, its Affiliates or Permitted Licensees enter into a Third Party
agreement for the purchase of a Product that provides on such Product that are
conditioned on pricing terms or conditions for purchase of another product or
products owned or controlled by Seller, its Affiliates or Permitted Licensees,
as the case may be, then the on such Product under such agreement shall be
determined, for purposes of determining Net Sales under this Agreement for a
given accounting period, based on under such agreement.


“Nurtec” means, collectively, (a) the product known as Nurtec (rimegepant) that
is approved by the U.S. Food and Drug Administration for marketing in the United
States pursuant to NDA No. 212728 and.


“Nurtec Participation Payment” means for each calendar quarter during the Term
applicable to Nurtec, an amount payable by the Seller to the Buyer equal to 0.4%
of Net Sales of Nurtec during such calendar quarter in each country prior to the
expiration of the Term for Nurtec in such country.
“Option Exercise Period” means the time period commencing on the date, within
the Buy-Back Window, of Seller entering into a definitive agreement to
consummate a Change of Control and ending after such date.


“Oral Zavegepant” means Zavegepant via oral delivery for a Migraine Indication.
“Original Transaction” is defined in Section 1.6(a).
“Out-License” means any license or other agreement between the Seller or any of
its Affiliates and any Third Party (including any Permitted License with a Third
Party) pursuant to which the Seller or any of its Affiliates grants to such
Third Party a license or sublicense of,
31
ACTIVE/103949582.33





--------------------------------------------------------------------------------



covenant not to sue under or other similar rights under any Intellectual
Property Right that is necessary or materially useful for the manufacture, use
or Commercialization of a Product in order for such Third Party to manufacture,
use or Commercialize a Product; provided, however, that “Out-License” shall not
include (a) any research licenses; (b) licenses to Distributors; (c) agreements
granting non-exclusive rights to Intellectual Property Rights entered into in
the ordinary course of business, including manufacturing agreements, material
transfer agreements, service agreements and consulting agreements, that, in all
cases in this clause (c), do not grant any rights to market, distribute or sell
a Product.
“Paid Product Funding” means, as of any date, the Product Funding paid by the
Buyer to the Seller as of such date.
“Participation Payments” means the
“Participation Rate” means the sum of all percentages of annual worldwide Net
Sales of Zavegepant during a calendar year that are applicable in accordance
with the tables below:
(a) if and when then:

Annual Worldwide Net SalesParticipation RateLess than or equal to
$1,500,000,0000.75%Greater than $1,500,000,0000.50%



(b) if and when then:

Annual Worldwide Net SalesParticipation RateLess than or equal to
$1,500,000,0000.75%Greater than $1,500,000,0000.50%



(c) if then:

Annual Worldwide Net SalesParticipation RateLess than or equal to
$1,500,000,0001.50%Greater than $1,500,000,0001.00%



For example,


The percentage royalties provided for under each of (a), (b) and (c) above shall
not be applied more than once if


“Patents” means any and all patents and patent applications existing as of the
date of this Agreement and all patent applications filed hereafter, including
any continuation, continuation-in-part, division, provisional or any substitute
applications, any patent issued with respect to any of the foregoing patent
applications, any certificate, reissue, reexamination, renewal or patent
32
ACTIVE/103949582.33





--------------------------------------------------------------------------------



term extension or adjustment (including any supplementary protection
certificate) of any such patent or other governmental actions which extend any
of the subject matter of a patent, and any substitution patent, confirmation
patent or registration patent or patent of addition based on any such patent,
and all foreign counterparts of any of the foregoing.
“Patent Rights” means any and all Patents that are
“Permitted License” is defined in Section 5.10(a).
“Permitted Licensee” is defined in Section 5.10(a).
“Permitted Liens” means (a) Liens for Taxes not yet delinquent or Liens for
Taxes being contested in good faith and by appropriate proceedings for which
adequate reserves have been established; (b) Liens in respect of property or
assets imposed by law which were incurred in the ordinary course of business,
such as supplier’s, carriers’, warehousemen’s, distributors’, wholesaler’s,
materialmen’s and mechanic’s Liens and other similar Liens arising in the
ordinary course of business which are (i) not delinquent and remain payable
without penalty, (ii) subject to a right of set-off, or (iii) being contested in
good faith and by appropriate proceedings; (c) non-exclusive licenses to
Intellectual Property Rights entered into in the ordinary course of business;
(d) licenses, covenants not to sue or other similar rights to Intellectual
Property Rights granted by a third party prior to the acquisition of such
Intellectual Property Rights by Seller or its Affiliates, (e) any interest of a
licensor under any In-License, (f) Liens in the nature of customary rights of
set-off in favor of counterparties to contractual agreements in the ordinary
course of business, (g) Liens in favor of customs and revenue authorities
arising as a matter of law to secure payment of customs duties in connection
with the importation of goods; (h) Liens arising out of conditional sale, title
retention, consignment or similar arrangements for the sale of goods entered
into by the Seller or any Affiliate in the ordinary course of business; (i)
Liens on specific items of inventory (and the proceeds thereof) of the Seller or
any Affiliate securing such obligations in respect of bankers’ acceptances
issued or created for the account of such Person to facilitate the purchase,
shipment or storage of such inventory in the ordinary course of business; (j)
Liens securing or arising out of judgments, decrees, orders, awards or notices
of lis pendens and associated rights related to litigation that is not
prohibited under this Agreement with respect to which the Seller or any
Affiliate shall then be proceeding with an appeal or other proceedings for
review, or in respect of which the period within which such appeal or
proceedings may be initiated shall not have expired; (k) usual and customary
Liens on cash, cash equivalents and securities on deposit incurred to secure
obligations arising in the ordinary course of business in respect of treasury,
depositary and cash management services, including payment processing services
(including automated clearinghouse transfers of funds), business credit card
programs, netting services, cash pooling, overdrafts and related liabilities
arising therefrom; (l) Liens of a collecting bank arising in the ordinary course
of business under Section 4-208 of the Uniform Commercial Code in effect in the
relevant jurisdiction (and any similar liens under the applicable laws under
foreign jurisdictions) covering only the items being collected upon; (m) earnest
money deposits, escrow and similar arrangements in connection with the
acquisition (or disposition) of assets from (or to) Third Parties, and (n) usual
and customary deposits of, and Liens on, cash and cash equivalents to secure
hedging obligations, letters of credit, banker’s
33
ACTIVE/103949582.33





--------------------------------------------------------------------------------



acceptances, performance, surety and appeal bonds, statutory obligations, bids,
leases, government contracts, trade contracts and other similar obligations (in
each case, excluding indebtedness for borrowed money), in each case, incurred in
the ordinary course of business.
“Person” means any individual, firm, corporation, company, partnership, limited
liability company, trust, joint venture, association, estate, trust,
Governmental Entity or other entity, enterprise, association or organization.
“Phase III Clinical Trial” means a pivotal human clinical trial in any country
that would satisfy the requirements of 21 C.F.R. § 312.21(c), or its foreign
equivalents, that is conducted as part of any of the
“Prime Rate” means the prime rate published by The Wall Street Journal, from
time to time, as the prime rate.
“Product Collateral” means the Seller’s and its Affiliates’ rights, title and
interests in the Product Rights owned, licensed or otherwise held by the Seller
or any of its Affiliates and any proceeds thereof, including all accounts
receivable and general intangibles resulting from the sale, license or other
disposition of Products by any Seller Entity or its Permitted Licensees;
provided, however, that, upon a Change of Control, no Product Rights owned,
in-licensed or otherwise held by the acquiring entity (or any of its Affiliates
existing prior to such Change of Control or acquired after such Change of
Control) as of immediately prior to the closing of such Change of Control (or in
the case of an acquired Affiliate, as of immediately prior to the closing of
such acquisition) or any Patents claiming priority to any Patents included
therein or other Intellectual Property Rights derived from Intellectual Property
Rights included therein will be deemed “owned, licensed or otherwise held” for
the purposes of this definition.
“Product Funding” means, collectively, the Initial Purchase Price, the
“Product Rights” means any and all of the following, as they exist throughout
the world: (a) Intellectual Property Rights, (b) regulatory filings, submissions
and approvals with or from any Regulatory Authorities related to the Products,
(c) In-Licenses, and (d) Out-Licenses.
“Products” means Nurtec and Zavegepant (each, a “Product”).
“Receiving Party” is defined in Section 7.1.
“Regulatory Authority” means any national or supranational governmental
authority, including, without limitation, the FDA or EMA, or any successor
agency thereto, that has responsibility in granting a Marketing Approval.
“Related Party” is defined in the definition of Net Sales.
“Remaining Obligations” is defined in Section 5.11.
“Representative” means, with respect to any Person, (a) any direct or indirect
member or partner of such Person and (b) any manager, director, trustee,
officer, employee, agent, advisor or
34
ACTIVE/103949582.33





--------------------------------------------------------------------------------



other representative (including attorneys, accountants, consultants,
contractors, actual and potential lenders, investors, co-investors and
assignees, bankers and financial advisers) of such Person.
“Revenue Participation Report” is defined in Section 5.2(c).
“Revenue Participation and Milestone Right” means the Participation Payments and
the Milestone Payments.
    “RPIFT” means RPI Finance Trust, a Delaware statutory trust.


“Safety Failure” means
“Safety Notices” means any recalls, field notifications, market withdrawals,
warnings, “dear doctor” letters, investigator notices, safety alerts or other
notices of action issued or instigated by the Seller, any of its Subsidiaries or
any Governmental Authority relating to an alleged lack of safety or regulatory
compliance of Nurtec.


“SEC” means the Securities and Exchange Commission.
“Second Milestone” means
“Second Milestone Payment” means an amount equal to The Second Milestone Payment
shall not be payable more than once.
“Seller” is defined in the preamble.
“Seller Certificate” is defined in Section 4.1(h).
“Seller Entities” means Seller and BPID.
“Seller Indemnified Parties” is defined in Section 6.1(b).
“Series B Preferred Share Purchase Agreement” is defined in Section 1.4.
“sNDA” means a supplemental New Drug Application, as defined in the FFDCA and
applicable regulations promulgated thereunder by the FDA, or any corresponding
non-U.S. application, registration or certification filed with a non-U.S.
Regulatory Authority.
“Subsidiary” means Biohaven Pharmaceuticals, Inc. and any and all corporations,
partnerships, limited liability companies, joint ventures, associations and
other entities controlled (by contract or otherwise) by the Seller directly or
indirectly through one or more intermediaries. For purposes hereof, the Seller
shall be deemed to control a partnership, limited liability company, association
or other business entity if the Seller, directly or indirectly through one or
more intermediaries, shall be allocated a majority of partnership, limited
liability company, association or other business entity gains or losses or shall
be or control the managing director or
35
ACTIVE/103949582.33





--------------------------------------------------------------------------------



general partner of such partnership, limited liability company, association or
other business entity.
“Tax” or “Taxes” means any federal, state, local or foreign income, gross
receipts, license, payroll, employment, excise, severance, occupation, premium,
windfall profits, environmental, customs duties, capital stock, franchise,
profits, withholding, social security, unemployment, disability, real property,
personal property, abandoned property, value added, alternative or add-on
minimum, estimated or other tax of any kind whatsoever, including any interest,
penalty or addition thereto, whether disputed or not.
“Term” means, on a Product-by-Product and country-by-country basis, the period
commencing on the date of the First Commercial Sale of such Product in such
country, until the latest of after the First Commercial Sale of such Product in
such country, (2) the expiration of the last to expire of the Patent Rights that
would be infringed by the manufacture, use, sale, importation or offer for sale
in such country of such Product (including by reasons of extensions thereof
under applicable laws, including patent term extensions, pediatric exclusivity
or supplemental protection certificates or their equivalents in any country), or
(3) 
“Third Milestone” means. The Third Milestone may only occur once.
“Third Milestone Payment” means an amount equal to. The Third Milestone Payment
shall not be payable more than once.
“Third Party” means any Person that is not the Seller or the Seller’s Affiliates
or the Buyer or the Buyer’s Affiliates.
“Topping Transaction” is defined in Section 1.6.
“Total Payments” means the aggregate amount of Milestone Payments and
Participation Payments paid by the Seller pursuant to this Agreement.
“Zavegepant” means any pharmaceutical product containing the compound identified
as BHV-3500
“Zavegepant Participation Payment” means for each calendar quarter during the
Term applicable to any version of Zavegepant, an amount payable by the Seller to
the Buyer equal to the product of (a) Net Sales of such version of Zavegepant
during such calendar quarter in each country prior to the expiration of the Term
for such version of Zavegepant in such country and (b) the applicable
Participation Rate(s).
Section b.Certain Interpretations
. Except where expressly stated otherwise in this Agreement, the following rules
of interpretation apply to this Agreement:
36
ACTIVE/103949582.33





--------------------------------------------------------------------------------



(1)“either” and “or” are not exclusive and “include,” “includes” and “including”
are not limiting and shall be deemed to be followed by the words “without
limitation”;
(2)“extent” in the phrase “to the extent” means the degree to which a subject or
other thing extends, and such phrase does not mean simply “if”;
(3)“hereof,” “hereto,” “herein” and “hereunder” and words of similar import when
used in this Agreement refer to this Agreement as a whole and not to any
particular provision of this Agreement;
(4)references to a Person are also to its permitted successors and assigns;
(5)definitions are applicable to the singular as well as the plural forms of
such terms;
(6)references to an “Article”, “Section” or “Exhibit” refer to an Article or
Section of, or an Exhibit to, this Agreement, and references to a “Schedule”
refer to the corresponding part of the Disclosure Schedule;
(7)references to “$” or otherwise to dollar amounts refer to the lawful currency
of the United States; and
(8)references to a law include any amendment or modification to such law and any
rules and regulations issued thereunder, whether such amendment or modification
is made, or issuance of such rules and regulations occurs, before or after the
date of this Agreement.
Section c.Headings
. The table of contents and the descriptive headings of the several Articles and
Sections of this Agreement and the Exhibits and Schedules are for convenience
only, do not constitute a part of this Agreement and shall not control or
affect, in any way, the meaning or interpretation of this Agreement.
Section d.Notices
. All notices and other communications under this Agreement shall be in writing
and shall be by email with PDF attachment, facsimile, courier service or
personal delivery to the following addresses, or to such other addresses as
shall be designated from time to time by a party hereto in accordance with this
Section 9.4:
If to the Seller, to it at:
Biohaven Pharmaceutical Holding Company Ltd.
234 Church Street, Suite 304
New Haven, Connecticut 06510
37
ACTIVE/103949582.33





--------------------------------------------------------------------------------



Attention:     
Facsimile:
    E-mail:     


with a copy to:
Cooley LLP
One Freedom Square
Reston Town Center
11951 Freedom Drive
Reston, VA 20190-5656
Attention:     
Facsimile:
    E-mail:     


If to the Buyer, to it at:
RPI 2019 Intermediate Finance Trust
c/o RP Management, LLC
110 E. 59th Street, Suite 3300
New York, New York 10022
Attention:
Facsimile:
E-mail:


with a copy to:
Goodwin Procter LLP
100 Northern Avenue
Boston, Massachusetts 02210
Attention:
Facsimile:
Email:


All notices and communications under this Agreement shall be deemed to have been
duly given (i) when delivered by hand, if personally delivered, (ii) when sent,
if sent by facsimile, with an acknowledgement of sending being produced by the
sending facsimile machine, (iii) when sent, if by email with PDF attachment,
with an acknowledgement of receipt being produced by the recipient’s email
account, or (iv) one Business Day following sending within the United States by
overnight delivery via commercial one-day overnight courier service.
Section e.Expenses
. Except as otherwise provided herein, all fees, costs and expenses (including
any legal, accounting and banking fees) incurred in connection with the
preparation, negotiation, execution and delivery of this Agreement and to
consummate the transactions contemplated hereby shall be paid by the party
hereto incurring such fees, costs and expenses.
38
ACTIVE/103949582.33





--------------------------------------------------------------------------------



Section f.Assignment
. The Seller may not assign this Agreement, any of its rights or obligations
hereunder or any Product Rights, without the Buyer’s prior written consent,
except to (i) an Affiliate or Third Party (including without limitation a
collaborator or joint venture partner) in connection with the sale or transfer
of all or substantially all of the Seller Entities’ business or assets related
to all Products (including this Agreement and the Product Rights), whether by
merger, sale of assets, license, reorganization or otherwise; provided that, in
each case upon closing of any such transaction, the Seller causes such Affiliate
or Third Party, as applicable, to deliver a writing to the Buyer in which it
assumes all of the obligations of the Seller to the Buyer under this Agreement,
and (ii) BPID; provided that BPID shall deliver to Buyer a writing, reasonably
acceptable to the Buyer, in which BPID assumes, as a co-obligor, on a joint and
several basis with the Seller, all of the obligations of the Seller to Buyer
under this Agreement; provided further that, in connection with a Permitted
License relating to a Product, the Seller may assign or transfer, without the
consent of the Buyer, Marketing Approvals related to such Product, provided that
such Marketing Approvals are assigned or transferred back to Seller upon
termination of such Permitted License. Buyer may assign this Agreement to any
Third Party without Seller’s prior written consent, provided that (a) Buyer
causes such assignee to deliver a writing to the Seller in which it assumes all
of the obligations of the Buyer to the Seller under this Agreement; and (b) if
Buyer assigns this Agreement, or any rights or obligations hereunder, to any
entity other than another financial institution, (i) Buyer shall ensure that no
information provided by Seller to Buyer pursuant to Section 5.1 will be
disclosed or transferred to such assignee, and (ii) if Buyer has transferred its
entire interest in the Revenue Participation and Milestone Right to one or more
Third Parties, Seller’s obligations pursuant to Section 5.1 shall automatically
and irrevocably terminate.  This Agreement shall be binding upon, inure to the
benefit of and be enforceable by, the parties hereto and their respective
permitted successors and assigns.  Any purported assignment in violation of this
Section 9.6 shall be null and void.
Section g.Amendment and Waiver.
(9)This Agreement may be amended, modified or supplemented only in a writing
signed by each of the parties hereto. Any provision of this Agreement may be
waived only in a writing signed by the party hereto granting such waiver.
(10)No failure or delay on the part of any party hereto in exercising any right,
power or remedy hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right, power or remedy preclude any other
or further exercise thereof or the exercise of any other right, power or remedy.
No course of dealing between the parties hereto shall be effective to amend,
modify, supplement or waive any provision of this Agreement.
Section h.Entire Agreement
. This Agreement, the Exhibits annexed hereto, the Disclosure Schedule, the 2018
Funding Agreement as amended by the 2018 Funding Agreement Amendment and the
Series B Preferred Share Purchase Agreement constitute the entire understanding
between the parties
39
ACTIVE/103949582.33





--------------------------------------------------------------------------------



hereto with respect to the subject matter hereof and supersede all other
understandings and negotiations with respect thereto.
Section i.No Third Party Beneficiaries
. This Agreement is for the sole benefit of the Seller and the Buyer and their
permitted successors and assigns and nothing herein expressed or implied shall
give or be construed to give to any Person, other than the parties hereto and
such successors and assigns, any legal or equitable rights hereunder.
Section j.Governing Law
. This Agreement shall be governed by, and construed in accordance with, the
laws of the State of New York without giving effect to any choice or conflict of
law provision or rule that would cause the application of the laws of any other
jurisdiction.
Section k.Jurisdiction; Venue.
(11)EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS,
FOR ITSELF AND ITS RESPECTIVE PROPERTY AND ASSETS, TO THE EXCLUSIVE JURISDICTION
OF ANY NEW YORK STATE COURT OR FEDERAL COURT OF THE UNITED STATES OF AMERICA
SITTING IN NEW YORK COUNTY, NEW YORK, AND ANY APPELLATE COURT THEREOF, IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT IN RESPECT THEREOF, AND THE BUYER AND
THE SELLER HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREE THAT ALL CLAIMS IN
RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH
NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN
SUCH FEDERAL COURT. THE BUYER AND THE SELLER HEREBY AGREE THAT A FINAL JUDGMENT
IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN
OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
APPLICABLE LAW. EACH OF THE BUYER AND THE SELLER HEREBY SUBMITS TO THE EXCLUSIVE
PERSONAL JURISDICTION AND VENUE OF SUCH NEW YORK STATE AND FEDERAL COURTS. THE
BUYER AND THE SELLER AGREE, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
THAT PROCESS MAY BE SERVED ON THE BUYER OR THE SELLER IN THE SAME MANNER THAT
NOTICES MAY BE GIVEN PURSUANT TO SECTION 9.4 HEREOF.
(12)EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT IN ANY NEW YORK STATE OR FEDERAL
COURT. EACH OF THE BUYER AND THE SELLER HEREBY IRREVOCABLY WAIVES, TO THE
40
ACTIVE/103949582.33





--------------------------------------------------------------------------------



FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM
TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.
Section l.Severability
. If any term or provision of this Agreement shall for any reason be held to be
invalid, illegal or unenforceable in any situation in any jurisdiction, then, to
the extent that the economic and legal substance of the transactions
contemplated hereby is not affected in a manner that is materially adverse to
either party hereto, all other terms and provisions of this Agreement shall
nevertheless remain in full force and effect and the enforceability and validity
of the offending term or provision shall not be affected in any other situation
or jurisdiction.
Section m.Specific Performance
. Each of the parties acknowledges and agrees that the other party would be
damaged irreparably in the event any of the provisions of this Agreement are not
performed in accordance with their specific terms or otherwise are breached or
violated. Accordingly, each of the parties agrees that, without posting bond or
other undertaking, the other party will be entitled to seek an injunction or
injunctions to prevent breaches or violations of the provisions of this
Agreement and to seek to enforce specifically this Agreement and the terms and
provisions hereof in any action, suit or other proceeding instituted in any
court of the United States or any state thereof having jurisdiction over the
parties and the matter in addition to any other remedy to which it may be
entitled, at law or in equity. Each Party further agrees that, in the event of
any action for specific performance in respect of such breach or violation, it
will not assert the defense that a remedy at law would be adequate.
Section n.Counterparts
. This Agreement may be executed in any number of counterparts and by the
parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original and all of which taken together shall constitute one
and the same agreement. Copies of executed counterparts transmitted by telecopy,
facsimile or other similar means of electronic transmission, including “PDF,”
shall be considered original executed counterparts, provided receipt of such
counterparts is confirmed.
Section o.Relationship of the Parties
. The relationship between the Buyer and the Seller is solely that of purchaser
and seller, and neither the Buyer nor the Seller has any fiduciary or other
special relationship with the other party or any of its Affiliates. This
Agreement is not a partnership or similar agreement, and nothing contained
herein shall be deemed to constitute the Buyer and the Seller as a partnership,
an association, a joint venture or any other kind of entity or legal form for
any purposes, including any Tax purposes. The Buyer and the Seller agree that
they shall not take any inconsistent position with respect to such treatment in
a filing with any Governmental Entity.
41
ACTIVE/103949582.33





--------------------------------------------------------------------------------



Section p.Set-Off Rights of the Seller
. To the extent the Buyer fails to purchase any Shares (as defined in the Series
B Preferred Purchase Agreement), or otherwise fails make any payment in respect
of such Shares, in each case when and as required pursuant to the Series B
Preferred Purchase Agreement, the Seller may, and is hereby authorized by the
Buyer to, at the time of such failure to purchase or pay and so long as any such
failure continues, to the fullest extent permitted by applicable laws, set off
against the Milestone Payments and/or Participation Payments (whether or not
such Milestone Payments or Participation Payments are then due and payable) the
full amount of any Additional Closing Purchase Price (as defined in the Series B
Preferred Purchase Agreement), or portion thereof, that the Buyer shall have
failed to pay pursuant to the Series B Preferred Purchase Agreement. Upon such
set-off, the Seller shall promptly notify the Buyer indicating the amount of
such set-off and the manner in which such set-off is to be applied to the
Milestone Payments and/or Participation Payments.


Section q.Trustee Capacity of Wilmington Trust, National Association
. Notwithstanding anything contained herein to the contrary, it is expressly
understood and agreed by the parties hereto that (i) this Agreement is executed
and delivered by Wilmington Trust, National Association, not individually or
personally but solely in its trustee capacity, in the exercise of the powers and
authority conferred and vested in it under the trust agreement of the Buyer,
(ii) each of the representations, undertakings and agreements herein made on the
part of the Buyer is made and intended not as a personal representation,
undertaking and agreement by Wilmington Trust, National Association but is made
and intended for the purpose of binding only the Buyer, (iii) nothing herein
contained shall be construed as creating any liability on Wilmington Trust,
National Association, individually or personally, to perform any covenant either
expressed or implied contained herein, all such liability, if any, being
expressly waived by the parties hereto and by any Person claiming by, through or
under the parties hereto, (iv) Wilmington Trust, National Association has made
no investigation as to the accuracy or completeness of any representations and
warranties made by the Buyer in this Agreement, and (v) under no circumstances
shall Wilmington Trust, National Association be personally liable for the
payment of any indebtedness or expenses of the Buyer or be liable for the breach
or failure of any obligation, representation, warranty or covenant made or
undertaken by the Buyer under this Agreement or any related documents.




[Signature Page Follows]


42
ACTIVE/103949582.33






--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their respective representatives thereunto duly authorized as
of the date first above written.
SELLER


BIOHAVEN PHARMACEUTICAL HOLDING COMPANY LTD.By:Name:Title:
BUYER


RPI 2019 INTERMEDIATE FINANCE TRUSTBy:Wilmington Trust, National Association,
not in its individual capacity but solely in its capacity as owner
trusteeBy:Name:Title:







[Signature Page to Funding Agreement]
230933284 v3


230933284 v5


230933284 v8


ACTIVE/103949582.33






--------------------------------------------------------------------------------



Exhibit A


Series B Preferred Share Purchase Agreement


230933284 v3


230933284 v5


230933284 v8


ACTIVE/103949582.33







--------------------------------------------------------------------------------



Exhibit B


2018 Funding Agreement Amendment






image_01a.jpg [image_01a.jpg]


ACTIVE/103949582.33





--------------------------------------------------------------------------------



Exhibit C


Cooley Opinion


image_01a.jpg [image_01a.jpg]


ACTIVE/103949582.33





--------------------------------------------------------------------------------



Exhibit D


Maples Opinion




image_01a.jpg [image_01a.jpg]


ACTIVE/103949582.33






--------------------------------------------------------------------------------



Exhibit E


Form of Report








ACTIVE/78804560.7
ACTIVE/93721142.5
SC1:4671885.2A
230933284 v3


230933284 v5


230933284 v8


ACTIVE/103949582.33






--------------------------------------------------------------------------------



Exhibit F


Valuation Procedures



ACTIVE/78804560.7
ACTIVE/93721142.5
SC1:4671885.2A
230933284 v3


230933284 v5


230933284 v8


ACTIVE/103949582.33






--------------------------------------------------------------------------------



Schedule A






ACTIVE/78804560.7
ACTIVE/93721142.5
SC1:4671885.2A
230933284 v3


230933284 v5


230933284 v8


ACTIVE/103949582.33



